Exhibit 10.1

 

SOUTH CITY PLAZA

 

1515 SOUTH FEDERAL HIGHWAY

 

OFFICE LEASE AGREEMENT

 

THIS OFFICE LEASE AGREEMENT (this “Lease”) made as of this 15th day of October,
2015, by and between 1515 ASSOCIATES, LTD., a Florida limited partnership
(“Landlord”), and Ominto,

Inc., a Nevada corporation (“Tenant”).

 

W I T N E S S E T H:

 

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord those
premises known as Suite 307, depicted on Exhibit “A” attached hereto and made a
part hereof (the “Premises”), being located on the third floor of a multi-story
office building located at 1515 South Federal Highway, Boca Raton, Florida 33432
(the “Building”) constructed on a parcel of land (the “Property”).

 

The parties hereto stipulate and agree that the Premises consists of Two
Thousand Six Hundred Thirty (2,630) rentable square feet. Landlord and Tenant
agree that the rentable square footage of the Premises provided shall be the
final determination of the rentable square footage for all purposes and may not
be challenged or altered for any reason whatsoever. Tenant, its customers,
employees, contractors, servants, agents and invitees shall also have the right
to use the common areas of the Building and the Property such as, but not
limited to, elevators, stairwells and hallways maintained for the use of all of
the tenants of the building in common with other tenants of the Building.

 

1. TERM AND POSSESSION.

 

a.The term of this Lease shall be for Thirty Nine (39) full calendar months
(unless sooner terminated or extended, as the case may be, as hereinafter
provided) (the “Lease Term”) beginning on the “Commencement Date” (as
hereinafter defined), except that if the Commencement Date is other than the
first day of a calendar month, the term of this Lease shall be extended such
that it expires on the last day of a calendar month.

 

b.The Commencement Date shall mean and be defined as the earlier of (i) the date
upon which the Premises is “Substantially Complete”, or deemed “Substantially
Complete”, as such term is defined in the Work Letter Agreement attached hereto
and made a part hereof as Exhibit “B”, or (ii) the date on which Tenant takes
possession of a portion of or all the Premises.

 

c.Landlord shall Substantially Complete the “Leasehold Improvements” in the
Premises as provided in the Work Letter Agreement with reasonable diligence,
subject to events and delays due to causes beyond its reasonable control,
including Tenant Delays (as defined in the Work Letter Agreement).

 

d.If Substantial Completion of the Premises or possession thereof by Tenant is
delayed because any tenant or other occupant thereof holds over, and Landlord is
delayed, using good faith efforts in Landlord’s discretion, in acquiring
possession of the Premises, Landlord shall not be deemed in default, nor in any
way liable to Tenant because of such delay, and Tenant agrees to accept
possession of the Premises at such time as Landlord is able to tender the same
as Substantially Complete, which date shall thenceforth be deemed the
Commencement Date notwithstanding any other provision herein to the contrary.

 

e.Promptly following the Commencement Date Tenant shall execute and deliver to
Landlord a letter of acceptance of delivery of the Premises, such letter to be
on Landlord’s standard form. The delivery of the acceptance letter by Tenant
shall not constitute a condition of evidence of delivery and acceptance of the
Premises by Tenant.

 

  f. For the purposes of this Lease, a Lease Year shall mean each twelve (12)
month period beginning on the Commencement Date and each anniversary of the
Commencement Date (or the first day of the succeeding calendar month following
the month in which the Commencement Date occurs should such date be on any day
after the first day of a calendar month), and extending until the last day of
each twelve (12) full calendar month period thereafter.

 

2. RENTAL.

 

a.Tenant shall pay to Landlord throughout the Lease Term a base annual rental of
Forty Eight Thousand Six Hundred Fifty Five and no/100 Dollars ($48,655.00)
together with all sales, use, transaction, or comparable tax(es) applicable
thereto. Said base annual rental (hereinafter referred to as the “Base Rental”)
shall be subject to adjustment as hereinafter provided in this Lease. Base
Rental, together with tax(es) payable thereon, shall be due and payable in equal
monthly installments of Four Thousand Fifty Four and 58/100 ($4,054.58) in
advance, without demand, deduction or setoff, on or before the first day of each
calendar month during the Lease Term. However, upon a default by Tenant of any
of its obligations hereunder, the Base Rental for the balance of the Lease Term
shall be immediately due and payable. If this Lease commences on a day other
than the first day of a calendar month, the monthly Base Rental for the
fractional month shall be appropriately prorated.

 

 1 

 

 

b.Tenant recognizes that late payment of any Rent (as hereinafter defined) or
other sum due hereunder from Tenant to Landlord will result in administrative
expense to Landlord, the extent of which additional expense would be extremely
difficult and economically impractical to ascertain. Tenant therefore agrees
that if Rent or any other payment due hereunder from Tenant to Landlord remains
unpaid five (5) days after the same is due, the amount of such unpaid Rent or
other payment shall be increased by a late charge to be paid Landlord by Tenant
in an amount equal to five percent (5%) per month of the amount of the
delinquent Rent or other payment. The amount of the late charge to be paid to
Landlord by Tenant for any particular month shall be computed on the aggregate
amount of delinquent Rent and other payments, including all accrued late charges
then outstanding. Tenant agrees that such amount is a reasonable estimate of the
loss and expense to be suffered by Landlord as a result of such late payment by
Tenant and may be charged by Landlord to defray such loss and expense. The terms
of this Paragraph in no way relieve Tenant of the obligation to pay Rent or
other payments on or before the date on which they are due, nor do the terms of
this Paragraph in any way affect Landlord’s remedies pursuant to Paragraph 18 of
this Lease in the event said Rent or other payment is unpaid after the date due.

 

c.Rental Commencement Date is the date specified in Paragraph 1(a) hereof for
the Commencement Date and subject to the Rent Abatement set forth in Paragraph
2(g) below, is the date upon which the first rental payment hereunder becomes
due.

 

d.Landlord will receive monthly from Tenant, in addition to Rent, the equivalent
of six percent (6%) of all amounts paid as Rent hereunder, or such other amount
as may, from time to time, be required by law, which sum is paid as sales tax to
the State of Florida by Landlord under the Florida Sales Tax Statute. Landlord
receives no monetary benefit from the collection and disbursement of sales tax.
Should such tax rate change under the Florida Sales Tax Statute or Palm Beach
County Ordinance, Landlord will receive monthly from Tenant the amount
reflective of appropriate charges. Tenant shall pay Landlord in conjunction with
all sums due hereunder, any and all applicable sales, use or other similar tax
and any interest or penalties assessed therein (“Sales Tax”) simultaneously with
such payment.

 

e.The annual Base Rental payable hereunder for each Lease Year shall adjust on
an automatic basis on the first day of the second Lease Year and the first day
of each successive Lease Year thereafter, in the following manner:       The
Base Rental rate provided for in Paragraph 2(a) shall be increased by three
percent (3%) over the Base Rental rate of the prior Lease Year on the first day
of each succeeding Lease Year of the Lease Term. Escalations shall be prorated
when necessary to reflect occupancy for less than one (1) year.

 

  f. In addition to the Base Rental, Tenant shall pay without demand, deduction,
or setoff as “Additional Rent” all sums of money due from Tenant to Landlord
hereunder, except Base Rental, including without limitation sales tax, (which
amounts together with Base Rental may collectively be referred to as “Rent”
hereunder) Tenant’s Proportionate Share of the Operating Expenses of the
Building shall be paid as Additional Rent hereunder. “Tenant’s Proportionate
Share” is the amount which is equivalent to the percentage determined by
dividing the rentable square feet in the Premises by the total rentable square
feet in the Building. Operating Expenses shall mean all expenses of every kind
incurred by Landlord with respect to the ownership, management, operation,
improvement, promotion and maintenance of the Building, the land under the
Building, and the Property, including, without limitation, the parking lot,
landscaping and appurtenances and any property taxes, insurance premiums,
assessments, governmental charges, capital expenses, reserves for repair and
replacement, cost of providing security services, costs of providing supervision
of the parking facilities and owners’ dues of any kind and nature whatsoever. In
the event that during any Lease Year, less than ninety- five (95%) of the
Building shall have been occupied by tenants and fully used by them at any time,
Operating Expenses shall, during such period in which occupancy was less than
ninety-five (95%) percent, be increased to the amount that Operating Expenses
would normally be expected to have been incurred had such occupancy attained a
minimum of ninety-five (95%) percent and had full utilization been made during
the applicable Lease Year. In addition, if Landlord is not furnishing any
particular work or service (the cost of which, if performed by Landlord, would
constitute an Operating Expense), to a tenant who has undertaken to perform such
work or service in-lieu of the performance thereof by Landlord, Operating
Expenses in the applicable Lease Year shall be adjusted to an amount equal to
the Operating Expenses which would reasonably have been incurred during such
period by Landlord if Landlord had furnished such work or service to such
tenant.

 



 2 

 

 

   

On or before the Commencement Date, and in each calendar year thereafter during
the Lease Term on or before March 1 or as soon thereafter as is reasonably
possible, Landlord shall deliver to Tenant a statement setting forth Landlord’s
reasonable estimate of the Operating Expenses of the Building for the then
current calendar year and Tenant shall pay monthly, as Additional Rent, an
amount equal to one twelfth (1/12th) of Tenant’s Proportionate Share of the
estimated Operating Expenses of the Building. In the event Landlord determines
that the estimate of the Operating Expenses is incorrect or insufficient to pay
for actual costs, Landlord shall give Tenant notice of such discrepancy and the
adjustment to the Additional Rent for the balance of the calendar year and the
Additional Rent shall be increased or reduced as necessary as of the next
monthly payment of Base Rental. On or before March 1 of each calendar year
during the Lease Term, or as soon thereafter as is reasonably possible, Landlord
shall furnish to Tenant a statement (the “Expense Statement”) which shall set
forth the actual Operating Expenses of the Building for the previous calendar
year. Landlord agrees to keep true and accurate records in accordance with
accepted accounting principles of the Operating Expenses of the Building. After
delivery of the Expense Statement, there shall be an adjustment between Landlord
and Tenant such that after said adjustment Tenant will have paid the actual
Additional Rent amount due in accordance with this Paragraph. Payment pursuant
to said adjustment to Landlord or Tenant, as the case may be, shall be made
within thirty (30) days following delivery of the Expense Statement to Tenant.
For any year less than a full calendar year, Tenant’s Operating Expenses shall
be prorated based on applicable expenses for the calendar year. Tenant’s
obligation for payment of Additional Rent shall survive expiration or
termination of this Lease.

 

No payment by Tenant or receipt by Landlord of an amount less than the Base Rent
or Additional Rent or any other sum due and payable under this Lease shall be
deemed to be other than a payment on account of the Base Rent, Additional Rent
or other such sum, nor shall any endorsement or statement on any check or any
letter accompanying any check or payment be deemed an accord and satisfaction,
nor preclude Landlord’s right to recover the balance of any amount payable or
Landlord’s right to pursue any other remedy provided in this Lease or at law.

        g. Notwithstanding the foregoing, as consideration for Tenant’s
performance of all of its obligations under the Lease, Landlord conditionally
excuses Tenant from payment of the monthly Base Rent otherwise payable for the
first three (3) months of the Lease Term (the “Rent Abatement”). However, upon
the occurrence of any default by Tenant of any of its obligations hereunder
arising during the Lease Term beyond all applicable notice and cure periods, the
aggregate amount of the Rent Abatement that was conditionally excused shall be
deemed Additional Rent due and payable by Tenant to Landlord within five (5)
days of written notice from Landlord to Tenant.

 

3. OCCUPANCY AND USE.

 

a.Subject to the rights of other tenants in the Building under their leases,
Tenant shall use and occupy the Premises for general office purposes and for no
other purpose without the prior written consent of Landlord.

 

b.Tenant shall not do or permit anything to be done in or about the Premises
which will in any way obstruct or interfere with the rights of other tenants or
occupants of the Building or injure or annoy them, nor use or allow the Premises
to be used for any improper, immoral, unlawful, or objectionable purposes or for
any business, use or purpose deemed to be disreputable or inconsistent with the
operation of a first class office building nor shall Tenant cause or maintain or
permit any nuisance in, on, or about the Premises. Tenant shall not commit or
suffer the commission of any waste in, on, or about the Premises. In the event
Tenant is not in compliance with this Paragraph at any time during the Lease
Term, Landlord may, at its option, (i) correct to the best of its ability the
noncompliance, in which case all expenses associated therewith shall be borne by
Tenant, or (ii) pursue other remedies available to it under this Lease or at
law.

 

4.COMPLIANCE WITH LAW. Tenant shall not use the Premises or permit anything to
be done in or about the Premises which will in any way conflict with any law,
statute, ordinance, or governmental rule or regulation now in force or which may
hereafter be enacted or promulgated. Tenant shall not do or permit anything to
be done on or about the Premises or bring or keep anything therein which will in
any way increase the rate of any insurance upon the Building in which the
Premises are situated or any of its contents or cause a cancellation of said
insurance or otherwise affect said insurance in any manner, and Tenant shall at
its sole cost and expense promptly comply with all laws, statutes, ordinances,
and governmental rules, regulations, or requirements now in force or which may
hereafter be in force and with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted relating to or
affecting the condition, use, or occupancy of the Premises. In the event
Tenant’s use of the Premises, directly or indirectly, results in the need to
alter any common areas of the Building in order to comply with Americans with
Disabilities Act requirements, or other governmental requirements, Tenant shall
pay all costs associated therewith on demand by Landlord.

 



 3 

 

 

5.ALTERATIONS. Subsequent to the completion of the Leasehold Improvements as set
forth in Exhibit “B”, if any, Tenant shall not make or suffer to be made any
alterations, additions, or improvements in, on or to the Premises, or any part
thereof, without the prior written consent of Landlord; and any such
alterations, additions, or improvements in, on or to said Premises, except for
Tenant’s fixtures, movable furniture and equipment, shall immediately become
Landlord’s property at the end of the Lease Term, to remain on the Premises
without compensation to Tenant. In the event Landlord consents to the making of
any such alterations, additions, or improvements by Tenant, the same shall be
made at Tenant’s sole cost and expense, in accordance with plans and
specifications approved by Landlord, and any contractor or person selected by
Tenant to make the same, and all subcontractors, must first be approved in
writing by Landlord, or, at Landlord’s option, the alteration, addition or
improvement shall be made by Landlord for Tenant’s account and Tenant shall
reimburse Landlord for the cost thereof upon demand. Upon the expiration or
sooner termination of the term herein provided, Tenant shall upon demand by
Landlord, at Tenant’s sole cost and expense forthwith and with all due diligence
remove any or all alterations, additions, or improvements made by or for the
account of Tenant, designated by Landlord to be removed, and Tenant shall
forthwith and with all due diligence, at its sole cost and expense, repair and
restore the Premises to its original condition.

 

6.REPAIR. By taking possession of the Premises, Tenant accepts the Premises as
being in the condition in which Landlord is obligated to deliver the Premises
and otherwise in good order, condition and repair. Tenant shall, at all times
during the Lease Term at Tenant’s sole expense, keep the Premises and every part
thereof in good order, condition and repair, excepting ordinary wear and tear,
damage thereto by fire, earthquake, act of God or the elements. Tenant shall
upon the expiration or sooner termination of the Lease Term, unless Landlord
demands otherwise as herein provided, surrender to Landlord the Premises and all
repairs, changes, alterations, additions and improvements thereto in the same
condition as when received, or when first installed, ordinary wear and tear,
damage by fire, earthquake, act of God, or the elements excepted. It is hereby
understood and agreed that Landlord has no obligation to alter, remodel,
improve, repair, decorate, or paint the Premises or any part thereof except as
specified in Exhibit “B” attached hereto and made a part hereof, and that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically herein set forth.

 

7.LIENS. Tenant shall keep the Premises free from any liens arising out of any
work performed, material furnished, or obligations incurred by Tenant. In the
event that Tenant shall not, within ten (10) days following the imposition of
any such lien, cause the same to be released of record by payment or posting of
a proper bond, Landlord shall have, in addition to all other rights and remedies
provided herein and by law, the right, but not the obligation, to cause the same
to be released by such means as Landlord shall deem proper, including payment of
the claim giving rise to such lien. All such sums paid by Landlord and all
expenses incurred by it in connection herewith shall be Additional Rent and
shall be payable to it by Tenant on demand and with interest at the rate of
eighteen percent (18%) per annum, provided, however, that if such rate exceeds
the maximum rate permitted by law, the maximum rate shall apply; the interest
rate so determined is hereinafter called the “Agreed Interest Rate”. Landlord
shall have the right at all times to post and keep posted on the Premises any
notices permitted or required by law, or which Landlord shall deem proper, for
the protection of Landlord, the Premises, the Building, and any other party
having an interest therein from mechanics and materialmen’s liens, and Tenant
shall give to Landlord at least five (5) business days prior written notice of
commencement of any construction on or in the Premises. Landlord and Tenant
hereby give notice and Landlord, at its option, may require Tenant to provide a
written certification of same to be recorded in the Public Records of the County
in which the Building is located, that no party providing labor services or
materials for the improvement of the Premises for or at the direction of Tenant
shall be entitled to a lien against Landlord’s interest in the Premises
including Landlord’s fee simple title to the Property and the Building, but must
look instead only to Tenant and the Tenant’s interest under this Lease to
satisfy such claims.



 



 4 

 

 

8. ASSIGNMENT AND SUBLETTING.

 

a.Tenant shall not sell, assign, encumber, hypothecate, pledge or otherwise
transfer by operation of law or otherwise this Lease or any interest herein,
sublet the Premises or any portion thereof or suffer any other person to occupy
or use the Premises or any portion thereof, without the prior written consent of
Landlord, nor shall Tenant permit any lien to be placed on Tenant’s interest
voluntarily or by operation of law. Notwithstanding the foregoing, Landlord and
Tenant agree that, prior to an assignment or sublease becoming effective, any
such assignment or sublease must be approved in writing by the holder of any
mortgage or other financing instrument encumbering the Property and/or the
Building. Tenant shall, by written notice, advise Landlord of its desire from
and after a stated date (which shall not be less than thirty (30) nor more than
ninety (90) days after the date of Tenant’s notice) to sublet the Premises or
any portion thereof for any part of the Lease Term or to assign the Tenant’s
interest under this Lease. Tenant shall supply Landlord with such information,
financial statements, verifications and related materials as Landlord may
request in order to evaluate the written request to so sublet or assign.
Landlord shall have the right, to be exercised in Landlord’s sole discretion and
by giving written notice to Tenant within thirty (30) days after receipt of
Tenant’s notice and all of the aforesaid materials, to either refuse to consent
to the proposed subletting or assignment or to terminate this Lease as to the
portion of the Premises described in Tenant’s notice, and such notice from
Landlord shall, if given, terminate this Lease with respect to the portion of
the Premises therein described as of the date stated in Tenant’s notice. Said
notice by Tenant shall state the name, address and principal(s) of the proposed
subtenant or assignee, and (if a proposed subtenant) Tenant shall deliver to
Landlord a true and complete copy of the proposed sublease with said notice. If
said notice shall specify all of the Premises and Landlord shall give a
termination notice with respect thereto, this Lease shall terminate on the date
stated in Tenant’s notice. If, however, this Lease shall terminate pursuant to
the foregoing with respect to less than all of the Premises, the Rent, as
defined and reserved hereinabove and as adjusted pursuant to Paragraph 2(e) and
Paragraph 2(f) shall be adjusted by Landlord and this Lease, as so amended,
shall continue thereafter in full force and effect. If Landlord, upon receiving
said notice from Tenant with respect to the subletting or assignment of all or
any portion of the Premises, shall not exercise its right to terminate, Tenant
hereby agrees that Landlord shall be entitled to unconditionally withhold its
consent to any such subletting or assignment if the proposed subtenant or
assignee is a prospective tenant for other space within the Building or for
space within any other buildings owned and/or managed by the Landlord or
affiliated entities, or if the Building within which the Premises are located is
not one hundred percent (100%) leased. Tenant hereby agrees that Landlord may
condition its consent to any such sublease or assignment upon the following: (i)
any such sublease or assignment must be on the same terms, conditions and use
permitted as are contained in this Lease; and (ii) if the sublease or assignment
is at a rental rate greater than the rental rate required in this Lease and such
sublease or assignment is approved by Landlord, Tenant agrees to pay to Landlord
one hundred percent (100%) of the amount of rent required in the sublease or
assignment, which is in excess of the Rent required under this Lease. Tenant
shall, at Tenant’s own cost and expense, discharge in full any commissions which
may be due and owing from any party as a result of any proposed assignment or
subletting, whether or not the Lease is terminated pursuant thereto and rented
by Landlord to the proposed subtenant or any other tenant.

 

b.Any subletting or assignment hereunder by Tenant must be approved in writing
by Landlord prior to being effective and shall not result in Tenant being
released or discharged from any liability under this Lease. As a condition to
Landlord’s prior written consent as provided for in this Paragraph, the assignee
or subtenant shall agree in writing to comply with and be bound by all of the
terms, covenants, conditions, provisions and agreements of this Lease, and
Tenant shall deliver to Landlord promptly after execution, an executed copy of
such sublease or assignment and an agreement of said compliances by each
sublease or assignee.

 

c.Landlord’s consent to any sale, assignment, encumbrance, subletting,
occupation, lien or other transfer shall not release Tenant from any obligations
hereunder or be deemed to be a consent to any subsequent occurrence. Any sale,
assignment, encumbrance, subletting, occupation, lien or other transfer of this
Lease which does not comply with the provisions of this Paragraph shall be void.

 

9. PARKING AND COMMON AREAS.

 

a.Upon request by Tenant and subject to availability, during the Lease Term,
Tenant may request reserved parking spaces in the covered parking area
(“Designated Space(s)”). If such request is made by Tenant, Landlord’s sole
obligation shall be to identify such spaces as designated for Tenant’s exclusive
use, using such signage or methods of identification as Landlord shall deem
appropriate. Landlord may, but shall have no obligation to, enforce such
designation by towing violators or other enforcement actions. Tenant shall not
have the right to tow vehicles parked in Tenant’s designated spaces. Landlord
shall have the right, after reasonable notice to Tenant and in Landlord’s
discretion, to change the location of Tenant’s designated parking spaces from
time to time so long as they continue to be in the covered parking area. In
addition to Base Rent and as additional rent hereunder, Tenant shall pay
Landlord Seventy-Five and 00/100 Dollars ($75.00) per Designated Space per month
(“Parking Charge”) commencing with the first payment of Base Rent following the
delivery of a Designated Space to Tenant. The monthly Parking Charge shall
increase at the same times and in the same proportions as each increase in Base
Rent.

 



 5 

 

 

b.In addition to the Premises, Tenant shall have the right to non-exclusive use,
in common with Landlord, other tenants, and the guests, employees and invitees
of common areas (“Common Areas”) (a) automobile parking areas, driveways and
footways, and (b) such loading facilities, freight elevators and other
facilities as may be designated from time to time by Landlord, subject to the
terms and conditions of this Lease and to reasonable rules and regulations for
the use thereof as prescribed from time to time by Landlord. The parking area
shall be provided with adequate lighting and shall be maintained in good
condition by Landlord; provided that Landlord shall have the right at any time
and from time to time to change or modify the design and layout of the parking
area(s). In no event shall Tenant use, at any time, more than three point eight
(3.8) parking spaces per one thousand (1,000) usable square feet of space in the
Premises. If, at any time, Landlord reasonably determines that Tenant’s use of
the parking lot has exceeded the number of parking spaces allocated to Tenant,
Landlord shall give Tenant written notice and Tenant shall, at Tenant’s expense,
make arrangements for employee parking at a site located off the Property
sufficient to reduce Tenant’s use of the parking lot to the required ratio.

 

c.The common areas shall be subject to the exclusive control and management of
Landlord and Landlord shall have the right to establish, modify and change and
enforce from time to time rules and regulations with respect to the common areas
so long as such rules are not discriminatory against Tenant; and Tenant agrees
to abide by and conform with such rules and regulations.

 

d.Tenant agrees that it and its officers and employees will park their
automobiles only in such areas as Landlord may from time to time designate.
Tenant agrees that it will, within five (5) days after written request therefore
by Landlord, furnish to Landlord the state automobile license numbers assigned
to its cars and the cars of all of its employees. Tenant shall not park any
truck or delivery vehicle in the parking areas, nor permit deliveries at any
place other than as designated by Landlord.

 

e.Neither the parking area nor any common Area in the Building shall be used by
Tenant, its successors and assigns, or any agent, employee, invitee, licensee,
or customer of Tenant, for any advertising, political campaigning or other
similar use, including without limitation, the dissemination of advertising or
campaign leaflets or flyers.

 

  f. Landlord expressly reserves the right at any time during the term of this
Lease to impose a charge for parking and/or a validation system for the parking
of cars in the areas reserved for Bank parking.

 

  g. In the event Landlord deems it necessary to prevent the acquisition of
public rights in and to the Building, Landlord may from time to time temporarily
close portions of the common areas, and may erect private boundary markers or
take such steps as deemed appropriate for that purpose. Such action shall not
constitute or be considered an eviction or disturbance of Tenant’s quiet
possession of the Premises.

 

10. INSURANCE AND INDEMNIFICATION.

 

a.Landlord shall not be liable to Tenant and Tenant, on behalf of itself, its
principals, employees, agents and invitees, hereby waives all claims against
Landlord for any injury or damage to any person or property in or about the
Premises or the Property by or from any cause whatsoever, without limiting the
generality of the foregoing, whether caused by water leakage of any character
from the roof, walls, basement, or other portion of the Premises or the
Building, or caused by gas, fire, or explosion of the Building or the complex of
which it is a part or any part thereof.

 

b.Tenant, on behalf of itself, its principals, employees, agents and invitees,
shall hold Landlord harmless from and defend the Landlord against any and all
claims or liability for any injury or damage to any person or property: (i)
occurring in, on or about the Premises or any part thereof, (ii) occurring in,
on or about any facilities (including without limitation, elevators, stairways,
passageways, sidewalks, parking lots or hallways), the use of which Tenant may
have in conjunction with other tenants or occupants of the Building, when such
injury or damage shall be caused in part or in whole by the act, neglect, fault
of, or omission of any duty with respect to the same by Tenant, its agents,
servants, employees, or invitees. Tenant, on behalf of itself, its principals,
employees, agents and invitees, further agrees to indemnify and save harmless
the Landlord, Landlord’s principals, employees, agents and invitees, against and
from any and all claims by or on behalf of any work or thing whatsoever done by
the Tenant in or about or from transactions of the Tenant concerning the
Premises, and will further indemnify and save the Landlord harmless against and
from any and all claims arising from any breach or default on the part of the
Tenant in the performance of any covenant or agreement on the part of the Tenant
to be performed pursuant to the terms of this Lease, or arising from any act or
negligence of the Tenant, or any of its agents, contractors, servants, employees
and licensees, and from and against all costs, counsel fees, expenses and
liabilities incurred in connection with any such claim or action or proceeding
brought thereon. Furthermore, in case any action or proceeding be brought
against Landlord by reason of any claims or liability, Tenant shall be
responsible for all reasonable attorneys’ fees and Tenant agrees to defend such
action or proceeding at Tenant’s sole expense by counsel reasonably satisfactory
to Landlord. The provisions of this Lease with respect to any claims or
liability, arising out of matters occurring prior to such expiration or
termination shall survive any such expiration or termination.

 



 6 

 



 

c.Tenant agrees to purchase at its own expense and to keep in force at all times
during the term of this Lease a policy or policies of (a) worker’s compensation
(b) commercial general liability insurance, including personal injury and
property damage, with contractual liability endorsement, in the amount of One
Million Dollars ($1,000,000.00) for property damage and Three Million Dollars
($3,000,000.00) per occurrence for personal injuries or deaths of persons
occurring in or about the Premises (c) an extended coverage casualty insurance
policy covering the full replacement value of the Leasehold Improvements and any
other improvements Tenant may make to the Premises (d) business interruption
insurance in an amount sufficient to cover costs, damages, lost income,
expenses, Base Rent, Additional Rent and all other sums payable under this
Lease, should any or all of the Premises not be usable for a period of up to
twelve (12) months and (e) a policy of comprehensive automobile liability
insurance, including loading and unloading, and covering owned, non-owned and
hired vehicles, with limits of no less than One Million Dollars ($1,000,000.00)
per occurrence.. Said policies shall: (i) name Landlord as an additional insured
and insure Landlord’s contingent liability under this Lease (except for the
worker’s compensation policy, which shall instead include a waiver of
subrogation endorsement in favor of Landlord), (ii) be issued by an insurance
company which is acceptable to Landlord and licensed to do business in the State
of Florida, and (iii) provide that said insurance shall not be canceled or
modified unless thirty (30) days prior written notice shall have been given to
Landlord. Said policy or policies or certificates thereof shall be delivered to
Landlord by Tenant not later than concurrently with the Commencement Date and
thereafter upon each renewal of said insurance;

 

11.WAIVER OF SUBROGATION. Each of the Landlord and Tenant hereby releases the
other from any and all liability or responsibility to the other or anyone
claiming through or under them by way of subrogation or otherwise for any loss
or damage to property caused by fire or any other perils insured in policies of
insurance and for any loss or damage to property caused by fault or negligence
covering such property, even if such loss or damage shall have been caused by
the fault or negligence of the other party, or anyone for which such party may
be responsible, including any other tenants or occupants of the remainder of the
Building in which the Premises are located; provided however, that this release
shall be applicable and in force and effect only to the extent that such release
shall be lawful at the time and in any event only with respect to loss or damage
occurring during such time as the releasor’s policies shall contain a clause or
endorsement to the effect that any such release shall not adversely affect or
impair said policies or prejudice the right of the releasor to recover
thereunder and then only to the extent of the insurance proceeds payable under
such policies. Each of Landlord and Tenant agrees that it will request its
respective insurance carriers to include in its policies such a clause or
endorsement. If extra costs shall be charged therefor, each party shall advise
the other of the amount of the extra cost, and the other party may, at its
election, pay the same, but shall not be obligated to do so. If such other party
fails to pay such extra cost, the release provisions of this Paragraph shall be
inoperative against such other party to the extent necessary to avoid
invalidation of such releasor’s insurance. The provisions of this clause shall
not apply in those instances in which waiver of subrogation would cause either
party’s insurance to be void or uncollectible.

 



 7 

 

 

12. SERVICES AND UTILITIES.

 

a.Landlord shall maintain the public and Common Areas of the Building, including
lobbies, stairs, elevators, corridors and restrooms, the windows in the
Building, the mechanical, plumbing and electrical equipment serving the
Building, and the structure itself, in reasonably good order and condition,
except for damage occasioned by acts of Tenant, which damage shall be repaired
by Landlord at Tenant’s expense. In the event Tenant requires or needs to have
one or more separate systems of either heating, ventilating, air- conditioning
or other similar systems over and above that provided, the installation, care,
expenses and maintenance of each such system shall be borne by and paid for by
Tenant.

 

b.Provided Tenant shall not be in default hereunder, and subject to the
provisions elsewhere herein contained and to the rules and regulations of the
Building, as from time to time promulgated , Landlord, agrees to furnish to the
Premises during Ordinary Business Hours of generally recognized business days,
to be determined by Landlord (but exclusive, in any event, of Sundays and legal
holidays), heat and air-conditioning appropriate in Landlord’s judgment for the
comfortable use and occupation of the Premises, janitorial services during the
time and in the manner that such services are, in Landlord’s judgment,
customarily furnished in comparable office buildings in the market area, and
elevator service. Landlord shall be under no obligation to provide additional or
after Ordinary Business Hours heating or air-conditioning, but if Landlord
elects to provide such services at Tenant’s request, Tenant shall pay to
Landlord a reasonable charge for such services as determined from time to time
by Landlord. Tenant agrees to keep and cause to be kept closed all window
coverings, if any, when necessary because of the sun’s position, and Tenant also
agrees at all times to cooperate fully with Landlord and to abide by all the
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of said heating, ventilating and air-conditioning
system and to comply with all laws, ordinances and regulations respecting the
conservation of energy. Whenever heat generating machines, excess lighting or
equipment are used in the Premises which affect the temperature otherwise
maintained by the air-conditioning system, Landlord reserves the right to
install supplementary air- conditioning units in the Premises, the cost thereof,
including the cost of electricity and/or water therefor, shall be paid by Tenant
to Landlord. Landlord agrees to furnish to the Premises electricity for general
office purposes and water for common men’s and women’s lavatories and drinking
purposes, subject to the provisions of Subparagraph 12(c) below. In the
alternative, Landlord shall have the option to require that Tenant arrange, at
Tenant’s expense, for the installation of separate meters for electric, water
and sewer services to the Premises, in which event Tenant shall pay for all such
services directly to the provider of such services. Such arrangement shall not
excuse Tenant from paying Tenant’s Proportionate Share of the utilities used in
the common and public areas of the Building. Landlord shall in no event be
liable for any interruption or failure of utility services on the Premises, but
Landlord will exercise due diligence to furnish uninterrupted service.

 

c.Tenant will not, without the written consent of Landlord, use any apparatus or
device in the Premises, including without limitation, electronic data processing
machines, punch card machines, and machines using excess lighting or current
which will in any way increase the amount of electricity or water usually
furnished or supplied for the use of the Premises as general office space, nor
connect with electric current, except through existing electrical outlets in the
Premises, or utilize water flow except through existing water pipes. If Tenant,
in Landlord’s judgment, shall require water or electric current or any other
resource in excess of that usually furnished or supplied for the use of the
Premises as general office space (it being understood that such resource in
excess may result from the number of fixtures, apparatus and devices in use, the
nature of such fixtures, apparatus and devices, the hours of use, or any
combination of such factors), Tenant shall first procure the consent of Landlord
which Landlord may refuse, to the use thereof, and Landlord may cause a special
meter to be installed in the Premises so as to measure the amount of water,
electric current or other resources consumed for any such other use. The cost of
any such meters and of installation, maintenance and repair thereof shall be
paid for by the Tenant, and Tenant agrees to pay Landlord promptly upon demand
by Landlord for all such water, electric current or other resource consumed, as
shown by said meters, at the rates charged by the local public utility,
furnishing the same, plus any additional expenses incurred in keeping account of
the water, electric current or other resource so consumed. Landlord shall not be
in default hereunder or be liable for any damages directly or indirectly
resulting from, nor shall the rental herein reserved be abated by reason of (i)
the installation, use or interruption of use of any equipment in connection with
the furnishing of any of the foregoing utilities and services, (ii) failure to
furnish or delay in furnishing any such utilities or services when such failure
or delay is caused by acts of God or the elements, labor disturbances of any
character, any other accidents or other conditions beyond the reasonable control
of Landlord, or by the making of repairs or improvements to the Premises or the
Building, or (iii) the limitation, curtailment, rationing or restriction on use
of water or electricity, gas or any other form of energy or any other service or
utility whatsoever serving the Premises or Building. Furthermore, Landlord shall
be entitled to cooperate voluntarily in a reasonable manner with the efforts of
national, state or local governmental agencies or utilities suppliers in
reducing energy or other resources consumption.

 



 8 

 

 

d.Any sums payable under this Paragraph shall be considered Additional Rent and
may be added to any installment of Rent thereafter becoming due and Landlord
shall have the same remedies for a default in payment of such sums as for a
default in the payment of Rent.

 

e.Tenant shall not provide any janitorial services without Landlord’s written
consent and then only subject to supervision of Landlord and by a janitorial
contractor or employees at all times satisfactory to Landlord. Any such services
provided by Tenant shall be Tenant’s sole risk and responsibility.

 

  f. “Ordinary Business Hours” shall mean 7:00 a.m. to 6:00 p.m., Monday through
Friday, 8:00 a.m. to 1:00 p.m., Saturday, fifty-two (52) weeks per year, except
for legal holidays and any other holiday as may be determined and acknowledged
by Landlord from time to time.

 

  g. Landlord has no duty or obligation to provide any security services in, on
or around the Premises, Land or Building, and Tenant recognizes that security
services, if any, provided by Landlord will be for the sole benefit of Landlord
and the protection of Landlord’s property and under no circumstances shall
Landlord be responsible for, and Tenant waives any rights with respect to,
Landlord providing security or other protection for Tenant, its principals,
employees, guests, invitees, vendors or such other persons (“Tenant’s Agents”)
or property in, on or about the Premises, Land or Building. Subject to
Landlord’s prior approval, Tenant may, at its sole cost and expense, install,
establish and maintain security services within the Premises; provided that,
such security services (including any apparatus, facilities, equipment or people
utilized in connection with the provision of such security services) comply with
governmental requirements and shall not cause the Building to be out of
compliance with any applicable governmental requirements. Notwithstanding the
foregoing, any such security services installed, established or maintained by
Tenant must not affect or impact any portion of the Building or the Land other
than the Premises and shall not in any way limit or interfere with Landlord’s
ability to exercise its rights of entry as provided in this Lease. Tenant’s
rights under this Subparagraph are subject to all the obligations, limitations
and requirements as set forth in Paragraphs 5, 21, the Work Letter and as
otherwise provided herein.

 

h.(i) Maintenance and Use. Tenant covenants and warrants that its use of the
Premise shall not cause or contribute to the growth of mold, fungi, or other
bacteria due to the presence of water in the Premises or increased humidity
levels within the Premises. Conditions which could cause or contribute to mold
growth include without limitation (1) allowing water to collect or condense
within the Premises (2) failing to monitor and inspect windows and pipes for
leaks, (3) failing to properly maintain any equipment within the Premises
including without limitation water heaters, HVAC equipment, sinks, refrigerators
and dishwashers.

 

  (ii) Reporting and Action Requirements. Tenant shall immediately notify
Landlord in writing of (i) any visible signs of mold growth (ii) any water leak
or condensation and (iii) if Tenant has any reasonable cause to believe that
mold, bacteria or fungi growth has or will occur in the Premises. Tenant shall
use best efforts to repair any condition promptly which could cause or
contribute to mold growth and immediately stop any leak and remove any excess
water caused by leaks provided however, Landlord shall reimburse Tenant for any
costs and expenses reasonably and actually incurred in making such repairs and
maintenance to the extent it is otherwise the obligation of Landlord under this
Lease.

 

  (iii) Indemnification. Tenant shall defend, indemnify and hold Landlord
harmless (and Landlord’s agents, employees, affiliates and mortgagees harmless)
from and against any and all claims, demands, penalties, fees, liabilities,
settlements, damages, costs of remediation, or other costs and expenses
(including without limitation, attorneys’ fees, consultants’ fees, and
litigation expenses) of whatever kind or nature, known or unknown, contingent or
otherwise, arising out of or in any way related to the presence of mold,
bacteria or fungi on the Premises due to the negligence, act or omission of
Tenant or due to failure of Tenant to comply with its obligations and duties
under this Lease, including without limitation the failure of Tenant to fulfill
its repair, maintenance and reporting responsibilities set forth herein.
Tenant’s obligations hereunder shall survive the termination and expiration of
this Lease.

 



 9 

 

 

13.ESTOPPEL CERTIFICATE AND FINANCIAL STATEMENTS. Tenant agrees to furnish from
time to time when requested by Landlord, (or the holder of any deed of trust or
mortgage or the lessor under any ground lease covering all or any part of the
Building or the improvements therein or the Premises or any interest of Landlord
therein), a certificate signed by Tenant confirming and containing such factual
certifications and representations deemed appropriate by Landlord, (or the
holder of any deed of trust or mortgage or the lessor under any ground lease
covering all or any part of the Building or the improvements herein or the
Premises or any interest of Landlord therein), and Tenant shall, within ten (10)
days following receipt of said proposed certificate from Landlord, return a
fully executed copy of said certificate to Landlord. In the event Tenant shall
fail to return a fully executed copy of such certificate to Landlord within the
foregoing ten (10) day period, then Tenant shall be deemed to have approved and
confirmed all of the terms, certifications and representations contained in such
certificate. In addition, Tenant shall, from time to time, upon the written
request of Landlord, deliver to or cause to be delivered to Landlord or its
designee then current financial statements (including a statement of operations
and balance sheet and statement of cash flows) certified as accurate by a
certified public accountant and prepared in conformance with generally accepted
accounting principles for (i) Tenant, (ii) any entity which owns a controlling
interest in Tenant, (iii) any entity the controlling interest of which is owned
by Tenant, (iv) any successor entity to Tenant by merger or operation of law,
and (v) any guarantor of this Lease.

 

14.HOLDING OVER. Tenant shall, at the termination of this Lease by lapse of time
or otherwise, yield up immediate possession of the Premises to Landlord. If
Tenant retains possession of the Premises or any part thereof after such
termination, then Landlord may at its option, serve written notice upon Tenant
that such holding over constitutes any one of: (i) renewal of this Lease for one
year, and from year to year thereafter, (ii) creation of a month to month
tenancy, upon the terms and conditions set forth in this Lease, or (iii)
creation of a tenancy at sufferance, in any case upon the terms and conditions
set forth in this Lease; provided, however, that the monthly rental [or daily
rental under (iii)] shall, in addition to all other sums which are to be paid by
Tenant hereunder, whether or not as Base Rent or Additional Rent, be equal to
double the Rent being paid monthly to Landlord under this Lease immediately
prior to such termination (prorated in the case of (iii) on the basis of a 365
day year for each day Tenant remains in possession). If no such notice is
served, then a tenancy at sufferance shall be deemed to be created at the Rent
in the preceding sentence. Tenant shall also pay to Landlord all damages
sustained by Landlord resulting from a retention of possession by Tenant,
including the loss of any proposed subsequent tenant for any portion of the
Premises. The provisions of this Paragraph shall not constitute a waiver by
Landlord of any right of re-entry as herein set forth; nor shall receipt of any
Rent or any other act in apparent affirmance of the tenancy operate as a waiver
of any rights and remedies allowed in law of equity including without limitation
the right to terminate this Lease for a breach of any of the terms, covenants or
obligations herein on Tenant’s part to be performed.

 

15.SUBORDINATION/LIMITATION ON RECOURSE. Without the necessity of any additional
document being executed by Tenant for the purpose of effecting a subordination,
this Lease shall be and is hereby made junior, inferior, subject and subordinate
in all respects and at all times to: (a) all ground leases or underlying leases
which may now exist or hereafter be executed affecting the Building or the land
upon which the Building is situated or both, and (b) the lien or interest of any
mortgage or deed to secure debt which may now exist or hereafter be executed in
any amount for which said Building, land ground leases or underlying leases, or
Landlord’s interest or estate in any of said items is specified as security.
Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated any such ground leases or underlying leases or any such
liens or interest of mortgages or deed to secure debt to this Lease. In the
event that any ground lease or underlying lease terminates for any reason or any
mortgage or deeds to secure debt is foreclosed or a conveyance in lieu of
foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination, attorn to and become the Tenant of the successor in interest to
Landlord at the option of such successor in interest. Tenant agrees to execute
such non-disturbance and attornment agreements as the holder of any mortgage or
deed to secure debt on the Building may reasonably require. Tenant covenants and
agrees to execute and deliver, upon demand by Landlord and in the form requested
by Landlord, any additional documents evidencing the priority or subordination
of this Lease with respect to any such ground leases or underlying leases or the
lien of any such mortgage or deed to secure debt. Tenant hereby irrevocably
appoints Landlord as attorney in fact of Tenant to execute, deliver and record
any such documents in the name and on behalf of Tenant.     Liability with
respect to the entry and performance of this Lease by or on behalf of Landlord,
however it may arise, shall be asserted and enforced only against Landlord’s
estate and equity interest in the Building. Neither Landlord nor any of
Landlord’s principals, shareholders, members, directors, officers or employees
(“Landlord’s Agents”) shall have any personal liability in the event of any
claim against Landlord arising out of or in connection with this Lease, the
relationship of Landlord and Tenant or Tenant’s use of the Premises. Further, in
no event whatsoever shall any Landlord’s Agent have any liability or
responsibility whatsoever arising out of or in connection with this Lease, the
relationship of Landlord and Tenant or Tenant’s use of the Premises. Any and all
personal liability, if any, beyond that which may be asserted under this
Paragraph, is expressly waived and released by Tenant and by all persons
claiming by, through or under Tenant

 



 10 

 

 

16.RE-ENTRY BY LANDLORD. Landlord reserves and shall at all times have the right
to re-enter the Premises to inspect the same, to supply janitor service and any
other service to be provided by Landlord to Tenant hereunder, to show said
Premises to prospective purchasers, mortgagees or tenants, to post notices of
non-responsibility and to alter, improve, repair the Premises and any portion of
the Building of which the Premises are a part or to which access is conveniently
made through the Premises, without abatement of Rent and may for that purpose
erect, use and maintain scaffolding, pipes, conduits and other necessary
structures in and through the Premises where reasonably required by the
character of work to be performed, provided that entrance to the Premises shall
not be blocked thereby and further provided that the business of Tenant shall
not be interfered with unreasonably. Tenant hereby waives any claim for damages
for any injury or inconvenience to or interference with Tenant’s business, any
loss of occupancy or quiet enjoyment of the Premises, and any other loss
occasioned thereby. For each of the aforesaid purposes, Landlord shall at all
times have and retain a key with which to unlock all of the doors, in, upon and
about the Premises, and Landlord shall have the right to use any and all means
which Landlord may deem necessary or proper to open said doors in an emergency,
in order to obtain entry to any portion of the Premises, and any entry to the
Premises, or portions thereof obtained by Landlord by any of said means or
otherwise, shall not under any circumstances be construed or deemed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or any
eviction, actual or constructive, of Tenant from the Premises or any portions
thereof. Landlord shall also have the right at any time without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor, to change the arrangement and/or location of
entrances or passageways, doors and doorways and corridors, elevators, stairs,
toilets or other public parts of the Building and to change the name, number or
designation by which the Building is commonly known.

 

17.INSOLVENCY OR BANKRUPTCY. The appointment of a receiver to take possession of
all or substantially all of the assets of Tenant, or an assignment of Tenant for
the benefit of creditors, or any action taken or suffered by Tenant under any
insolvency, bankruptcy, or reorganization act, shall at Landlord’s option,
constitute a breach of this Lease by Tenant. Upon the happening of any such
event or at any time thereafter, this Lease shall terminate. In no event shall
this Lease be assigned or assignable by operation of law or by voluntary or
involuntary bankruptcy proceedings or otherwise and in no event shall this Lease
or any rights or privileges hereunder be an asset of Tenant under bankruptcy,
insolvency or reorganization proceedings. If a petition in bankruptcy is filed
by or against Tenant, and if this Lease is treated as an “unexpired lease” under
applicable bankruptcy law in such proceeding, then Tenant agrees that Tenant
shall not attempt nor cause any trustee to attempt to extend the applicable time
period within which this Lease must be assumed or rejected.

 

18. DEFAULT AND REMEDIES.

 

  (A) The following events shall be deemed to be events of default by Tenant
under this Lease:

 

a.Tenant shall fail to pay when or before due any sum of money becoming due to
be paid to Landlord hereunder, whether such sum be any installment of the Rent
or other payment of money to Landlord herein reserved, or any other payment or
reimbursement to Landlord required herein, including without limitation, any
applicable sales, use, transaction or comparable taxes, whether or not treated
as Rent hereunder, and such failure shall continue for a period of five (5) days
from the date such payment was due; or

 

b.Tenant shall fail to comply with any term, provision or covenant of this Lease
other than by failing to pay when or before due any sum of money becoming due to
be paid to Landlord hereunder and shall not cure such failure within twenty (20)
days (forthwith, if the default involves a hazardous condition) after written
notice thereof to Tenant; or

 

  c. Tenant shall abandon any substantial portion of the Premises; or

 

d.Tenant shall fail to vacate the Premises immediately upon termination of this
Lease by lapse of time or otherwise, or upon termination of Tenant’s right to
possession only; or

 

e.If, in spite of the provisions hereof, the interest of Tenant shall be levied
upon under execution or be attached by process of law or Tenant shall fail to
contest diligently the validity of any lien or claimed lien and give sufficient
security to Landlord to insure payment thereof or shall fail to satisfy any
judgment rendered thereon and have the same released, and such default shall
continue for ten (10) days after written notice thereof to Tenant.

 



 11 

 

 

  f. Notwithstanding the provisions hereof, (1) the making by Tenant of any
general assignment or general arrangement for the benefit of creditors; (2) the
filing by or against Tenant of a petition in bankruptcy, including
reorganization or arrangement, unless, in the case of a petition filed against
Tenant, unless the same is dismissed within twenty (20) Business Days; (3) the
appointment of a trustee or receiver to take possession of substantially all of
Tenant’s assets located in the Premises or of Tenant’s interest in this Lease;
(4) any execution, levy, attachment or other process of law against any property
of Tenant or Tenant’s interest in this Lease, unless the same is dismissed
within twenty (20) Business Days; (5) adjudication that Tenant is bankrupt; (6)
the making by Tenant of a transfer in fraud of creditors; or (7) the failure of
Tenant to generally pay its debts as they become due.

 

  g. Any information furnished by or on behalf of Tenant to Landlord in
connection with the entry of this Lease is determined to have been materially
false, misleading or incomplete when made.           Tenant shall notify
Landlord promptly of any Event of Default or any facts, conditions or events
which, with the giving of notice or passage of time or both, would constitute an
Event of Default.

 

  (B) Upon the occurrence of any such events of default described in this
Paragraph or elsewhere in this Lease, either singularly or in combination,
Landlord shall have the option to pursue any one or more of the following
remedies without any notice or demand whatsoever;

 

a.Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease.

 

b.Upon any termination of this Lease, whether by lapse of time or otherwise, or
upon any termination of Tenant’s right to possession without termination of the
Lease, Tenant shall peaceably surrender and vacate the Premises immediately, and
deliver possession thereof to Landlord and Tenant hereby grants to Landlord full
and free license to enter into and upon the Premises in such event with or
without process of law and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or within the Premises and to remove any and all property therefrom,
without being deemed in any manner guilty of trespass, eviction or forcible
entry or detainer, and without incurring any liability for any damage resulting
therefrom. Tenant hereby waives any right to claim damage for each re-entry and
expulsion and without relinquishing Landlord’s right to Rent or any other right
given to Landlord hereunder to operation of law.

 

c.Upon termination of this Lease, whether by lapse of time or otherwise,
Landlord shall be entitled to recover as damages, all Rent, including any amount
treated as Additional Rent hereunder and other sums due and payable by Tenant on
the date of termination, plus the aggregate sum of: (i) an amount equal to the
value of Rent, including any amounts treated as Additional Rent hereof and other
sums provided herein to be paid by Tenant for the residue of the stated Lease
Term, including expenses hereinafter described in Subparagraph (d) relating to
recovery of the Premises, preparation for reletting and for reletting itself,
and (ii) the cost of performing any other covenants which would have otherwise
been performed by Tenant.

 

d.(i) Upon any termination of Tenant’s right to possession only without
termination of the Lease, Landlord may at Landlord’s option, enter into the
Premises, remove Tenant’s signs and other evidences of tenancy, and take and
hold possession thereof as provided in Subparagraph (b) above, without such
entry and possession terminating this Lease or releasing Tenant in whole or in
part, from any obligation, including Tenant’s obligation to pay the Rent,
including any amounts treated as Additional Rent hereunder for the full term. In
any such case, Tenant shall pay forthwith to Landlord, if Landlord so elects, a
sum equal to the entire amount of the Rent including any amounts treated as
Additional Rent hereunder, for the residue of the stated Lease Term plus any
other sums provided herein to be paid by Tenant for the remainder of the Lease
Term.

 



 12 

 

 

(ii)   Landlord may, but need not, relet the Premises or any part thereof for
such Rent and upon such terms as Landlord in its sole discretion shall determine
(including the right to relet the Premises for a greater or lesser term than
that remaining under this Lease, the right to relet the Premises as part of a
larger area, and the right to change the character and the use made of the
Premises) and Landlord shall not be required to accept any tenant offered by
Tenant or to observe any instructions given by Tenant with respect to such
reletting. In such case, Landlord may make repairs, alterations and additions in
or to the Premises and redecorate the same to the extent Landlord deems
necessary or desirable and Tenant shall, upon demand, pay the cost thereof,
together with Landlord’s expenses for reletting including, without limitation,
any broker’s commission incurred by Landlord. If the consideration collected by
Landlord upon any such reletting plus any sums previously collected from Tenant
are not sufficient to pay the full amount of all Rent, including any amounts
treated as additional Rent hereunder and other sums reserved in this Lease for
the remaining Lease Term, together with the costs or repairs, alterations,
additions, redecorating and Landlord’s expenses of reletting and the collection
of the rent accruing therefrom (including attorneys’ fees and broker’s
commissions), Tenant shall pay to Landlord the full amount of such deficiency
upon demand and Tenant agrees that Landlord may file suit to recover any sums
falling due under this section from time to time.

 

e.Landlord may, at Landlord’s option, enter into and upon the Premises with or
without process of law, if Landlord determines in its sole discretion that
Tenant is not acting within a commercially reasonable time to maintain, repair
or replace anything for which Tenant is responsible hereunder and correct the
same, without being deemed in any manner guilty of trespass, eviction or
forcible entry and detainer and without incurring any liability for any damage
resulting therefrom and Tenant agrees to reimburse Landlord, on demand, as
Additional Rent, for any expenses which Landlord may incur in thus effecting
compliance with Tenant’s obligations under this Lease.

 

  f. Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and stored, as the case may be, by or at the
direction of Landlord at the risk, cost and expense of Tenant, and Landlord
shall in no event be responsible for the value preservation or safekeeping
thereof. Tenant shall pay to Landlord, upon demand, any and all expenses
incurred in such removal and all storage charges against such property so long
as the same shall be in Landlord’s possession or under Landlord’s control. Any
such property of Tenant not retaken by Tenant from storage within thirty (30)
days after removal from the Premises shall, at Landlord’s option, be deemed
conveyed by Tenant to Landlord under this Lease as by a bill of sale without
further payment or credit by Landlord to Tenant.          

Pursuit of any of the foregoing remedies shall not preclude Landlord’s pursuit
of any of the other remedies herein provided or any other remedies provided by
law (all such remedies being cumulative), nor shall pursuit of any remedy herein
provided constitute a forfeiture or waiver of any Rent due to Landlord hereunder
or any damage accruing to Landlord by reason of the violation of any of the
terms, provisions and covenants herein contained. No act or thing done by
Landlord or its agents during the term hereby granted shall be deemed a
termination of this Lease or an acceptance of a surrender of said Premises which
shall not be valid unless in writing signed by Landlord. No waiver by Landlord
of any violation or breach of any of the terms, provisions and covenants herein
contained shall be deemed or construed to constitute a waiver of any other
violation or breach of any of the terms, provisions and covenants herein
contained. Landlord’s acceptance of the payment of Rent or other payments
hereunder after the occurrence of any event of default shall not be construed as
a waiver of such default, unless Landlord so notifies Tenant in writing.
Forbearance by Landlord in enforcing one or more of the remedies herein provided
upon an event of default shall not be construed as a waiver of such default,
(unless Landlord so notifies Tenant in writing) or of Landlord’s right to
enforce any such remedies with respect to such default or any subsequent
default. If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney
concerning or to enforce or defend any of Landlord’s rights or remedies
hereunder, Tenant agrees to pay reasonable attorneys’ fees so incurred.

 

Without limiting the foregoing, to the extent permitted by law, Tenant hereby:
(i) appoints and designates the Premises as a proper place for service of
process upon Tenant, and agrees that service of process upon any person
apparently employed by Tenant upon the Premises or leaving process in a
conspicuous place within the Premises shall constitute personal service of such
process upon Tenant (provided, however, Landlord does not hereby waive the right
to serve Tenant with process by any other lawful means); (ii) expressly waives
any right to trial by jury; and (iii) expressly waives the service of any notice
under any existing or future law of the State of Florida applicable to landlords
and tenants.

 

19. DAMAGE BY FIRE, ETC.

 

a.If the Building or Premises are rendered partially or wholly untenantable by
fire or other casualty and if such damage cannot, in Landlord’s reasonable
estimation, be materially restored within two hundred (200) days of such damage,
then Landlord may, at its sole option, terminate this Lease as of the date of
such fire or casualty. Landlord shall exercise its option provided herein by
written notice to Tenant within sixty (60) days of such fire or other casualty.
For purposes hereof, the Building or Premises shall be deemed “materially
restored” if they are in such condition as would not prevent or materially
interfere with the repair and replacement of the Leasehold Improvements.

 



 13 

 

 

b.If this Lease is not terminated pursuant to this Paragraph, then Landlord
shall proceed with all due diligence to repair and restore the Building (except
that Landlord may elect not to rebuild if such damage occurs during the last
year of the term of this Lease exclusive of any option which is unexercised at
the date of such damage). Landlord’s obligation to repair and restore the
Building is conditioned on the proceeds of insurance actually paid to Landlord
being sufficient to pay the cost of such restoration and repair.

 

c.If this Lease shall be terminated pursuant to this Paragraph, the term of this
Lease shall end on the date of such damage as if that date had been originally
fixed in this Lease for the expiration of the Lease Term. If this Lease shall
not be terminated by Landlord pursuant to this Paragraph and if the Premises is
untenantable in whole or in part following such damage, the Rent payable during
the period in which the Premises is untenantable shall be reduced to such
extent, if any, as may be fair and reasonable under all of the circumstances. In
the event that Landlord shall fail to complete such repairs and material
restoration within two hundred sixty (260) days after the date of such damage,
Tenant may at its option and as its sole remedy terminate this Lease by
delivering written notice to Landlord, whereupon the Lease shall end on the date
of such notices as if the date of such notice were the date originally fixed in
this Lease for the expiration of the Lease Term; provided, however, that if
construction is delayed because of changes, deletions, or additions in
construction requested by Tenant, strikes, lockouts, casualties, acts of God,
war, material or labor shortages, governmental regulation, the allowable time
frame for repair or rebuilding shall be extended for the amount of time the
Landlord is so delayed.       In no event shall Landlord be required to rebuild,
repair or replace any part of the partitions, fixtures, additions or other
improvements which may have been placed in or about the Premises by Tenant. Any
insurance which may be carried by Landlord or Tenant against loss or damage to
the Building or Premises shall be for the restoration of the Building and the
Leasehold Improvements under the sole control of Landlord except that Landlord’s
insurance may be subject to control by the holder or holders of any indebtedness
secured by a mortgage or deed to secure debt covering any interest of Landlord
in the Premises, the Building or the Property.

 

d.Notwithstanding anything herein to the contrary, in the event the holder of
any indebtedness secured by a mortgage or deed to secure debt covering the
Premises, Building or Property or the ground lessor of the Property requires
that any insurance proceeds to be paid to it, then Landlord shall have the right
to terminate this Lease by delivering written notice of termination to Tenant
within fifteen (15) days after such requirement is made by any such person,
whereupon the Lease shall end on the date of such damage as if the date of such
damage were the date originally fixed in this Lease for the expiration of the
Lease Term.

 

e.In the event of any damage or destruction to the Building or the Premises by
any peril covered by the provisions of this Paragraph 17, Tenant shall, upon
notice from Landlord, remove forthwith, at its sole cost and expense, such
portion or all of the property belonging to Tenant or his licensees from such
portion or all of the Building or the Premises as Landlord shall request and
Tenant hereby indemnifies and holds Landlord harmless from any loss, liability,
costs and expenses, including attorneys’ fees, arising out of any claim of
damage or injury as a result of any alleged failure to properly secure the
Premises prior to such removal and/or such removal.

 

  f. In the event of any damage or destruction to the Leasehold Improvements or
any other partitions, fixtures, additions or other improvements which may have
been placed in or about the Premises by Tenant at any time during the Lease
Term, Landlord shall repair or rebuild the same utilizing Tenant’s insurance
proceeds; provided, however, that notwithstanding the foregoing, if any such
damage or destruction occurs within the last two (2) years of the Lease Term,
which damages or destroys more than twenty-five percent (25%) of the Building or
the Leasehold Improvements, then Landlord may terminate this Lease and shall not
be required to repair or rebuild, and Landlord will be entitled to any insurance
proceeds attributable to such damage or destruction. The procedure for the
restoration and repair shall be that set forth in the Work Letter Agreement
attached hereto as Exhibit “B”. Tenant agrees that if the cost of restoring and
replacing the Leasehold Improvements exceeds the insurance proceeds available to
effect the restoration and repair of the Leasehold Improvements, Tenant will pay
Landlord the difference between the cost to restore and replace the Leasehold
Improvements and the insurance proceeds. Such amount shall be paid to Landlord
before Landlord commences restoration of the Leasehold Improvements. Landlord
shall have no obligation to undertake the restoration and repair until the full
estimated cost of such restoration and repair has been received by Landlord. Any
insurance proceeds attributable to Leasehold Improvements or any other Tenant
installed improvements will be paid directly to Landlord to effect the
restoration and repair and shall be used exclusively for the restoration and
repair of the Premises. Landlord shall repair or rebuild the Leasehold
Improvements within six (6) months after the date the Building has been
materially restored, as provided in Subparagraph (a) above, taking into account
the time to adjust and collect the insurance proceeds, to restore and repair the
Building and to obtain all required permits and approvals. Any excess of the
insurance money generated by Tenant’s insurance remaining after completion and
full payment for such repairing or rebuilding of the leasehold Improvements
shall be the property of Tenant. In the event any improvement is damaged or
destroyed for which Landlord has a duty to repair or rebuild and Landlord shall
fail to repair or rebuild such improvement in conformity with the requirements
of this Lease within six (6) months after the date the Building has been
materially restored as provided in Subparagraph (a) above, subject to extension
due to causes or forces beyond Landlord’s reasonable control, then and in such
event Tenant may, at its election, terminate this Lease and end all of the
rights of Landlord and Tenant hereunder. Tenant shall forfeit all of its right,
title and interest in and to the improvements on the Premises in the event this
Lease is so terminated. Upon notification from the insurer as to the
availability of insurance proceeds, Tenant shall notify Landlord of said amount
and the entire insurance proceeds shall be disbursed to Landlord.

 



 14 

 

 

20. CONDEMNATION.

 

a.If any substantial part of the Building or Premises should be taken for any
public or quasi-public use under governmental law, ordinance or regulation or by
right of eminent domain, or by private purchase in lieu thereof, and the taking
would prevent or materially interfere with the use of the Building or Premises
for the purpose for which it is then being used, this Lease shall terminate
effective when the physical taking shall occur in the same manner as if the date
of such taking were the date originally fixed in this Lease for the expiration
of the Lease Term hereof.

 

b.If part of the Building or Premises shall be taken for any public or
quasi-public use under any governmental law, ordinance or regulation or by right
of eminent domain or by private purchase in lieu thereof and this Lease is not
terminated as provided in the Subparagraph above, this Lease shall not terminate
but the Rent payable hereunder during the unexpired portion of this Lease shall
be reduced to such extent, if any, as may be fair and reasonable under all of
the circumstances and Landlord shall undertake to restore the Building and
Tenant shall undertake to restore the Premises to a condition suitable for
Tenant’s use, as near to the condition thereof immediately prior to such taking
as is reasonably feasible under all circumstances. Landlord’s obligation to
restore the Building is subject to the condemnation proceeds actually paid to
Landlord being sufficient to pay the cost of such restoration and repair.

 

c.Tenant shall not share in any condemnation award or payment in lieu thereof or
in any award for damages resulting from any grade change of adjacent streets,
the same being hereby assigned to Landlord by Tenant, provided, however, that
Tenant may separately claim and receive from the condemning authority, if
legally payable, compensation for Tenant’s Additional Work as defined in Exhibit
“B” attached hereto, Tenant’s removal and relocation costs and for Tenant’s loss
of business and/or business interruption.

 

d.Notwithstanding anything to the contrary contained in this Paragraph, if the
temporary use or occupancy of any part of the Premises shall be taken or
appropriated under power of eminent domain during the term of this Lease, this
Lease shall be and remain unaffected by such taking or appropriation and Tenant
shall continue to pay in full all Rent payable hereunder by Tenant during the
term of this Lease; in the event of any such temporary appropriation or taking,
Tenant shall be entitled to receive that portion of any award which represents
compensation for the use of or occupancy of the Premises during the term of this
Lease, and Landlord shall be entitled to receive that portion of any award which
represents the cost of restoration of the Premises and the use of or occupancy
of the Premises after the end of the term of this Lease.

 

21.SALE BY LANDLORD. Landlord shall have the unfettered right to transfer and
assign, in whole or in part, its rights and obligations under this Lease and in
any and all of the Land or Building. In the event of a sale or conveyance by
Landlord of any or all of the Building, the same shall operate to release
Landlord from any future liability upon any of the covenants or conditions,
expressed or implied, herein contained in favor of Tenant, and in such event
Tenant agrees to look solely to the responsibility of the successor in interest
of Landlord in and to this Lease. Tenant agrees to attorn to the purchaser or
assignee in any such sale. Landlord should use reasonable efforts to provide
contact information and Rent payment instructions for the new landlord to
Tenant.

 



 15 

 

 

22.RIGHT OF LANDLORD TO PERFORM. All covenants and agreements to be performed by
the Tenant under any of terms of this Lease shall be performed by Tenant at
Tenant’s sole cost and expense and without any abatement of Rent. If the Tenant
shall fail to pay any sum of money, other than Base Rent, required to be paid by
it hereunder or otherwise fail to perform any of its obligations hereunder, and
such failure shall continue for ten (10) days after notice thereof by Landlord,
the Landlord may, but shall not be obligated so to do, and without waiving or
releasing the Tenant from any obligations of the Tenant, make any such payment
or perform any such act on the Tenant’s part to be made or performed as in this
Lease provided. All sums so paid by the Landlord and all necessary incidental
costs together with interest thereon at the Agreed Interest Rate as defined in
Paragraph 7 hereof, from the date of such payment by the Landlord shall be
payable as Additional Rent to the Landlord on demand, and the Tenant covenants
to pay any such sums and the Landlord shall have, in addition to any other right
or remedy of the Landlord, the same rights and remedies in the event of
nonpayment thereof by the Tenant as in the case of default by the Tenant in the
payment of the Rent.

 

23. SURRENDER OF PREMISES.

 

a.Tenant shall, at least ninety (90) days before the last day of the Lease Term,
give to Landlord a written notice of intention to surrender the Premises on that
date, but nothing contained herein or in the failure of Tenant to give such
notice shall be construed as an extension of the Lease Term or as consent of
Landlord in any holding over by Tenant.

 

b.At the end of the Lease Term or any renewal thereof or other sooner
termination of this Lease, the Tenant will peaceably deliver up to the Landlord
possession of the Premises, together with all improvements or additions upon or
belonging to the same, by whomsoever made, in the same condition as received, or
first installed, ordinary wear and tear, damage by fire, earthquake, act of God,
or the elements alone excepted. Tenant may, upon the termination of this Lease,
remove all fixtures, moveable furniture and equipment belonging to Tenant, at
Tenant’s sole cost, title to which shall be in the name of Tenant upon such
termination, repairing any damage caused by such removal. Property not so
removed shall be deemed abandoned by the Tenant, and title to the same shall
thereupon pass to Landlord. Upon request by Landlord, unless otherwise agreed to
in writing by Landlord, Tenant shall remove, at Tenant’s sole cost, any or all
permanent improvements or additions to the Premises installed by or at the
expense of Tenant and all moveable furniture and equipment belonging to Tenant
which may be left by Tenant and repair any damage resulting from such removal.

 

c.The voluntary or other surrender of this Lease by Tenant, or a mutual
cancellation thereof, shall not work a merger and shall, at the option of the
Landlord, terminate all or any existing subleases or subtenancies, or may at the
option of Landlord, operate as an assignment to it of any or all such subleases
or subtenancies.

 

24.WAIVER. If either Landlord or Tenant waives the performance of any term,
covenant or condition contained in this Lease, such waiver shall not be deemed
to be a waiver of any subsequent breach of the same or any other term, covenant
or condition contained herein. Furthermore, the acceptance of Rent by Landlord
shall not constitute a waiver of any preceding breach by Tenant of any term,
covenant or condition of this Lease, regardless of Landlord’s knowledge of such
preceding breach at the time Landlord accepted such Rent. Failure by Landlord to
enforce any of the terms, covenants or conditions of this Lease for any length
of time shall not be deemed to waive or decrease the right of Landlord to insist
thereafter upon strict performance by Tenant. Waiver by Landlord of any term,
covenant or condition contained in this Lease may only be made by a written
document signed by Landlord.

 

25.NOTICES. Whenever any notice, demand or request is required or permitted
hereunder, such notice, demand or request shall be hand delivered in person or
sent by United States mail, registered, prepaid, certified return receipt or by
next day commercial courier service to the addresses set forth below:

 



TENANT: LANDLORD:     (i)    Prior to Commencement Date: 1515 Associates, Ltd.  
  Ominto, Inc. 1515 North Federal Highway 6750 N. Andrews Ave., Suite 200 Suite
306 Ft. Lauderdale, FL 33309 Boca Raton, Florida 33432 Attn: Suzanne Wong Attn:
Mark A. Gensheimer

 

(ii)   Subsequent to Commencement Date:

 

At the Premises

Attn: Alain Lee, Corporate Controller

 



 16 

 

 

Any notice, demand or request which shall be served upon either of the parties
in the manner aforesaid shall be deemed sufficiently given for all purposes
hereunder (i) at the time such notices, demands or requests are hand-delivered
in person or delivery is refused by the recipient, or (ii) on the third (3rd)
day after the mail of such notices, demands or requests in accordance with the
preceding portion of this Paragraph.

 

26.CERTAIN RIGHTS RESERVED TO THE LANDLORD. The Landlord reserves and may
exercise the following rights without affecting Tenant’s obligations hereunder:

 

  a. To change the name of the Building;

 

b.To designate all sources furnishing sign painting and lettering, ice, drinking
water, towels, coffee cart service and toilet supplies, lamps and bulbs used on
the Premises;

 

  c. To retain at all times pass keys to the Premises;

 

d.To grant to anyone the exclusive right to conduct any particular business or
undertaking in the Building;

 

e.To close the Building after regular work hours and on legal holidays subject,
however, to Tenant’s right to admittance, under such reasonable regulations as
Landlord may prescribe from time to time, which may include by way of example
but not of limitation, that persons entering or leaving the Building identify
themselves to a watchman by registration or otherwise and that said persons
establish their right to enter or leave the Building; and

 

  f. To take any and all measures, including inspections, repairs, alterations,
decorations, additions and improvements of the Premises or the Building, and
identification and admittance procedures for access to the Building as may be
necessary or desirable for the safety, protection, preservation or security of
the Premises or the Building, or the Landlord’s interest, or as may be necessary
or desirable in the operation of the Building.

 

  g. The Landlord may enter upon the Premises and may exercise any or all of the
foregoing rights hereby reserved without being deemed guilty of an eviction or
disturbance of the Tenant’s obligations hereunder.

 

27.ABANDONMENT. Tenant shall not vacate or abandon the Premises at any time
during the term and if Tenant shall abandon, vacate or surrender said Premises
or be dispossessed by process or law, or otherwise, any personal property
belonging to Tenant and left on the Premises shall, at the option of Landlord,
be deemed to be abandoned and title thereto shall thereupon pass to Landlord.

 

28.SUCCESSORS AND ASSIGNS. Subject to the provisions of Paragraph 8 hereof, the
terms, covenants and conditions contained herein shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties hereto.

 

29.ATTORNEY’ S FEES. In the event that any action or proceeding is brought to
enforce any term, covenant or condition of this Lease on the part of Landlord or
Tenant, the party ultimately prevailing in such litigation shall be entitled to
reasonable attorneys’ fees and costs to be fixed by the court in such action or
proceeding, or in any bankruptcy or other insolvency action including any appeal
or appeals therefrom.

 

30.CORPORATE AUTHORITY. If Tenant signs as a corporation, each of the persons
executing this Lease on behalf of Tenant does hereby covenant and warrant that
Tenant is a duly authorized and existing corporation, that Tenant has and is
qualified to do business in Florida, that the corporation has full right and
authority to enter into this Lease and that each and both of the persons signing
on behalf of the corporation were authorized to do so. Upon Landlord’s request,
Tenant shall provide Landlord with evidence reasonably satisfactory to Landlord
confirming the foregoing covenants and warranties.

 

31.MORTGAGE APPROVALS. Any provisions of this Lease requiring the approval or
consent of Landlord shall not be deemed to have been unreasonably withheld if
any mortgagees (which shall include the holder of any deed to secure debt) of
the Premises, Building or Property or any portion thereof shall refuse or
withhold its approval or consent thereto. Any requirement of Landlord pursuant
to this Lease which is imposed pursuant to the direction of any such mortgagee
shall be deemed to have been reasonably imposed by Landlord if made in good
faith.

 



 17 

 

 

32.SIGNS. Tenant shall only erect such signs that have been approved by the
Landlord in Landlord’s sole discretion and the local governing municipality in
writing and signs shall be maintained in good condition by Landlord with such
maintenance expenses to be a part of the Operating Expenses if they are utilized
by other tenants of the Building and by Tenant if they are exclusive to Tenant.
Tenant shall not place or suffer to be placed or maintained upon any exterior
door, roof, wall or window of the Premises any sign, awning, canopy or
advertising matter or other thing of any kind, and will not place or maintain
any decoration, lettering or advertising matter on the glass of any window or
door of the Premises and will not place or maintain any freestanding sign within
or upon the common areas of the Building or the Premises or immediately adjacent
thereto, without first obtaining Landlord’s expressed prior written consent
which may be withheld in Landlord’s sole discretion. Landlord shall permit the
following Building Standard Signage which shall be provided by Landlord at
Tenant’s sole cost and expense:

 

a.Suite Signage: To include Suite number and Tenant’s primary trade name using
Building Standard font, wood plaque, and Lucite sign located adjacent to the
entry door to the Premises as determined by Landlord.

 

b.Directory Signage: To include Tenant’s primary trade name using Building
Standard font, located on an internal Building directory.

 

Except as set forth herein no interior sign visible from the exterior of the
Premises shall be permitted. Tenant further agrees to maintain such sign,
lettering or other thing as may be approved by Landlord in good condition and
repair at all times and to remove the same at the end of the term of this Lease
as and if requested by Landlord. Upon removal thereof, Tenant agrees to repair
any damage to the Premises caused by such installation and/or removal.

 

33. MISCELLANEOUS.

 

a.The paragraph headings herein are for convenience of reference and shall in no
way define, increase, limit or describe the scope or intent of any provision of
this Lease. The term “Landlord” in these presents shall include the Landlord,
its successors and assigns. In any case where this Lease is signed by more than
one person, the obligations hereunder shall be joint and several. The term
“Tenant” or any pronoun used in place thereof shall indicate and include the
masculine or feminine, the singular or plural number, individuals, firms or
corporations and each of their respective successors, executors, administrators
and permitted assigns, according to the context hereof.

 

b.Time is of the essence of this Lease and all of its provisions. This Lease
shall in all respects be governed by the laws of the State of Florida. This
Lease, together with its exhibits, contains all the agreements of the parties
hereto and supersedes any previous negotiations. There have been no
representations made by the Landlord or understandings made between the parties
other than those set forth in this Lease and its exhibits. This Lease may not be
modified except by a written instrument signed by the parties hereto.

 

c.All obligations of Tenant hereunder not fully performed as of the expiration
or earlier termination of the Lease Term shall survive the expiration or earlier
termination of the Lease Term.

 

d.If any clause, phrase, provision or portion of this Lease or the application
thereof to any person or circumstance shall be invalid or unenforceable under
applicable law, such event shall not affect, impair or render invalid or
unenforceable the remainder of this Lease or any other clause, phrase, provision
or portion hereof, nor shall it affect the application of any clause, phrase,
provision or portion hereof to other persons or circumstances and it is also the
intention of the parties to this Lease that in lieu of each such clause, phrase,
provision or portion of this Lease that is invalid or unenforceable, there be
added as a part of this Lease a valid or enforceable clause, phrase, provision
or portion as similar as possible (in both effect and intent) to the provision
declared invalid or unenforceable.

 

e.Whenever a period of time is herein prescribed for action to be taken by
Landlord, the Landlord shall not be liable or responsible for, and there shall
be excluded from the computation for any such period of time, any delays due to
causes of any kind whatsoever which are beyond the control of Landlord.

 

  f. Notwithstanding any other provisions of this Lease to the contrary, if the
Commencement Date hereof shall not have occurred before the twentieth (20th)
anniversary of the date hereof this Lease shall be null and void and neither
party shall have any liability or obligation to the other hereunder. The purpose
and intent of this provision is to avoid the application of the rule against
perpetuities to this Lease.

 



 18 

 

 

  g. The Agreement shall be construed and enforced in accordance with the laws
of the State of Florida, and this Agreement shall not be construed more strictly
against one party than against the other merely by virtue of the fact that it
may have been prepared by counsel for one of the parties, it being recognized
that both Landlord and Tenant have contributed substantially and materially to
the preparation of this Agreement.

 

34.LANDLORD’ S LIEN. In addition to any statutory lien for Rent in Landlord’s
favor, Landlord shall have and Tenant hereby grants to Landlord a continuing
security interest for all Rent and other sums of money becoming due hereunder
from Tenant, upon all goods, wares, equipment, fixtures, furniture, inventory,
accounts, contract rights, chattel paper and other personal property of Tenant
situated on the Premises and such property shall not be removed therefrom
without the consent of Landlord until all arrearages in Rent as well as any and
all other sums of money then due to Landlord hereunder shall first have been
paid and discharged. In the event of a default under this Lease, Landlord shall
have, in addition to any other remedies provided herein or by law, all rights
and remedies under the Uniform Commercial Code, including without limitation the
right to sell the property described in this Paragraph at public sale upon
providing the notice called for by the Uniform Commercial Code or if none is so
supplied five (5) days notice to Tenant. Tenant hereby agrees that this Lease
shall constitute a security agreement and further agrees to execute such
financing statements and other instruments necessary or desirable in Landlord’s
discretion to perfect the security interest hereby created. Any statutory lien
for Rent is not hereby waived, the express contractual lien herein granted being
in addition and supplementary thereto.

 

35.QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the Rent and
performing its other covenants and agreements herein set forth, shall peaceably
and quietly have, hold and enjoy the Premises for the Lease Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. In the event this Lease is a sublease, then Tenant agrees to take
the Premises subject to the provisions of the prior leases. Landlord shall not
be liable for any interference or disturbance by other tenants or third persons,
nor shall Tenant be released from any of the obligations of this Lease because
of such interference or disturbance.

 

36.LANDLORD’ S LIABILITY. In no event shall Landlord’s liability for any breach
of this Lease exceed the lesser of (i) the amount of the value of Landlord’s
equity ownership in the property and the building, or (ii) the amount of Rent
then remaining unpaid for the then current term (exclusive of any Renewal Terms
which have not then actually commenced). This provision is not intended to be a
measure or agreed amount of Landlord’s liability with respect to any particular
breach and shall not be utilized by any court or otherwise for the purpose of
determining any liability of Landlord hereunder except only as a maximum amount
not to be exceeded in any event. Furthermore, any liability of Landlord
hereunder shall be enforceable only out of the assets of Landlord and in no
event out of the separate assets of any partner of Landlord.

 

37.NO ESTATE. This contract shall create the relationship of Landlord and Tenant
and no estate shall pass out of Landlord. Tenant has only a usufruct not subject
to levy and sale and not assignable by Tenant, except as provided for herein and
in compliance herewith.

 

38.LEASE EFFECTIVE DATE. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease and
it is not effective as a lease or otherwise until execution and delivery by both
Landlord and Tenant.

 

39.RULES AND REGULATIONS. Tenant shall faithfully observe and comply with the
rules and regulations printed on or annexed to this Lease and all reasonable
modifications thereof and additions hereto from time to time put into effect by
Landlord. Landlord shall not be responsible for the nonperformance by any other
tenant or occupant of the Building of any said rules and regulations.

 

40.PREVAILING PARTY. If either party hereto is successful in enforcing against
the other any legal or equitable remedy for a breach of any of the provisions of
this Lease, the successful party shall be entitled to recover its reasonable
expenses and attorney’s fees as a part of the judgment or decree.

 



 19 

 

 

41.HAZARDOUS MATERIALS. Tenant shall (i) not cause or permit any Hazardous
Material to be brought upon, kept or used in or about the Building or the
Property by Tenant, its agents, employees, contractors or invitees without the
prior written consent of Landlord. If Tenant breaches the obligations stated in
the preceding sentence, or if the presence of Hazardous Material on the Building
or the Property caused or permitted by Tenant directly or indirectly results in
contamination of the Building or the Property, or if contamination of the
Building or the Property by Hazardous Material otherwise occurs for which Tenant
is legally liable to Landlord for damage resulting therefrom, then Tenant shall
indemnify, defend and hold Landlord harmless from any and all claims, judgments,
damages, penalties, fines, costs, liabilities or losses (including, without
limitation, diminution in value of the Building or the Property, damages for the
loss or restriction on use of rentable or usable space or of any amenity of the
Building or the Property, damages arising from any adverse impact on marketing
of space, and sums paid in settlement of claims, attorneys’ fees, consultant
fees and expert fees) which arise during or after the Lease Term as a result of
such contamination. This indemnification of Landlord by Tenant includes, without
limitation, cost incurred in connection with any investigation of site
conditions or any clean-up, remedial, removal or restoration work required by
any federal, state or local governmental agency or political subdivision because
of Hazardous Material present in the soil or ground water on or under the
Building or the Property due to the actions of Tenant, its agents, employees,
contractors or invitees. Without limiting the foregoing, if the presence of any
Hazardous Material on the Building or the Property caused or permitted by Tenant
results in any contamination of the Building or the Property, Tenant shall
promptly take all actions at its sole expense as are necessary to return the
Building or the Property to the condition existing prior to the introduction of
any such Hazardous Material to the Building or the Property; provided that
Landlord’s approval of such actions shall first be obtained, which approval
shall not be unreasonably withheld so long as such actions would not potentially
have any material adverse long-term or short-term effect on the Building or the
Property. The foregoing indemnity shall survive the expiration or earlier
termination of the Lease.

 

As used herein, the term “Hazardous Material” means any hazardous or toxic
substance, material or waste listed as such by the Environmental Protection
Agency rules or by any other governmental entity or under any applicable local,
state or federal law, rule, regulation or order.

 

42. INTENTIONALLY OMITTED.

 

43.BROKERAGE. Tenant acknowledges that it has not dealt, consulted or negotiated
with any real estate broker, sales person or agent other than Penn-Florida
Realty Corporation and Jackson Browne, LLC (the “Brokers”) and Tenant hereby
agrees to indemnify and hold harmless Landlord from and against any and all
loss, cost, claim and liability, including, without limitation, attorneys’ fees
and costs resulting from or arising out of any claim that Tenant has dealt or
negotiated with any real estate broker, salesperson or agent other than Penn
Florida Realty in connection with the transaction which is the subject of this
Lease, it being understood that Landlord shall compensate the Brokers pursuant
to the terms of a separate agreement.

 

44.DEPOSIT AND ADVANCES. Any funds paid by Tenant to Landlord as a deposit or
advance pursuant to the terms of this Lease, or any exhibit, addendum or
modification hereto, may be commingled with other funds of Landlord and need not
be placed in trust, deposited in escrow or otherwise held in a segregated
account. In addition, if any sum or sums of money shall become payable by Tenant
to Landlord pursuant to the terms of this Lease, or any exhibit, addendum or
modification hereto, or by any law, ordinance or regulation affecting this
Lease, Landlord shall have the right to apply any deposits or advances
theretofore made by Tenant against such sums due by Tenant to Landlord. Deposits
and advances shall not accrue interest.

 

45.SECURITY DEPOSIT. Tenant has deposited with Landlord and Landlord hereby
acknowledges receipt of the sum of Thirteen Thousand Nine and 73/100 Dollars
($13,009.73) which shall be held by Landlord as security for the faithful
performance by Tenant of all the terms of this Lease by Tenant to be observed
and performed. Said deposit shall not be mortgaged, assigned, transferred or
encumbered by Tenant without the express prior written consent of Landlord and
any such act on the part of Tenant shall be without force and effect and shall
not be binding upon Landlord. Said security deposit shall not accrue interest.
If any of the rents herein reserved or any other sum payable by Tenant to
Landlord hereunder shall be overdue or unpaid, or should Landlord make payments
on behalf of Tenant, or if Tenant shall fail to perform any of the terms of this
Lease, the Landlord, at its option and without prejudice to any other remedy
which Landlord may have on account thereof, may appropriate and apply said
entire deposit, or so much thereof as may be necessary to compensate Landlord,
toward the payment of any rent or additional sum due hereunder or to any loss or
damage sustained by Landlord due to such breach on the part of Tenant; and
Tenant shall forthwith upon demand restore said security deposit to the original
sum deposited. Should Tenant comply with all of the terms and promptly pay all
of the rentals and all of the sums payable by Tenant to Landlord as they become
due, said deposit shall be returned in full to Tenant at the end of the lease
term. In the event of bankruptcy or other creditor debt proceedings against
Tenant, the security deposit shall be deemed to be first applied to the payment
of rent and other charges due Landlord for all periods prior to the filing of
such proceedings.

 



 20 

 

 

46.PREPAID RENTS. Tenant has deposited with Landlord and Landlord acknowledges
receipt the sum of Thirteen Thousand Four Hundred Eight and 26/100 Dollars
($13,408.26) which shall be held by Landlord, without accrual of interest, as
prepaid rent on account of this Lease. If any of the rents herein reserved or
any other sum payable from Tenant to Landlord hereunder shall be overdue or
unpaid, or should Landlord make payments on behalf of Tenant, or if Tenant shall
fail to perform any of the terms of this Lease, then Landlord, at its option and
without prejudice to any other remedy which Landlord may have on account
thereof, may appropriate and apply said entire amount, or so much thereof as may
be necessary to compensate Landlord, toward the payment of any rent or
additional sum due hereunder or to any loss or damage sustained by Landlord due
to such breach on the part of Tenant; and Tenant shall forthwith upon demand
restore said rents to the original sum deposited.

 

47.RELOCATION. Landlord shall be entitled to cause Tenant to relocate from the
Premises to a comparable space (a “Relocation Space”) within the Building at
Landlord’s cost and expense at any time within forty-five (45) days after the
date upon which written notice of Landlord’s election (not in excess of one
hundred twenty (120) days is given to Tenant. Any such relocation shall not
terminate or otherwise modify this Lease except that after the date of such
notice, “Premises” shall refer to the Relocation Space into which Tenant is to
be moved.

 

48.CONFIDENTIALITY. Tenant and Tenant’s representatives (including employees,
real estate brokers, officers, agents, etc.), hereby acknowledge that the terms
and conditions of this Lease are to be held in the strictest of confidence and
not to be conveyed to any other party without the permission of Landlord. Such
confidentiality is a material consideration for Landlord to enter into this
Lease, and breach of this confidentiality shall be considered a default under
the Lease. Additionally, in the event of such breach, Landlord shall incur
damages which are difficult to ascertain or predict at this time, however, such
damages shall be assessed immediately following occurrence of such breach at
which time Landlord may pursue all available remedies.

 

49.RADON. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

 

50.OFFER TO LEASE. The submission of this Lease in a draft form to Tenant or its
broker or other agent does not constitute an offer to Tenant to lease the
Premises. This Lease shall have no force or effect until: (a) it is executed and
delivered by Tenant to Landlord; and (b) it is executed and delivered by
Landlord to Tenant.

 

51.INCORPORATION OF PRIOR AGREEMENT; AMENDMENTS. This Lease contains all of the
agreements of the parties to this Lease with respect to any matter covered or
mentioned in this Lease, and no prior agreement or understanding pertaining to
any such matter shall be effective for any purpose. No provision of this Lease
may be amended or added to except by an agreement in writing signed by the
parties to this Lease or their respective successors in interest.

 

THE SUBMISSION OF THIS LEASE FOR EXAMINATION AND NEGOTIATION DOES NOT CONSTITUTE
AN OFFER TO LEASE, A RESERVATION OF OR OPTION FOR THE PREMISES AND SHALL VEST NO
RIGHT IN ANY PARTY. TENANT OR ANYONE CLAIMING UNDER OR THROUGH TENANT SHALL HAVE
THE RIGHTS TO THE PREMISES AS SET FORTH HEREIN AND THIS LEASE BECOMES EFFECTIVE
AS A LEASE ONLY UPON EXECUTION, ACKNOWLEDGMENT AND DELIVERY THEREOF BY LANDLORD
AND TENANT TO EACH OTHER, REGARDLESS OF ANY WRITTEN OR VERBAL REPRESENTATION OF
ANY AGENT, MANAGER OR EMPLOYEE OF LANDLORD TO THE CONTRARY.

 

[Signatures appear on the following page]

 



 21 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease. This 15th day
of October, 2015.

 

LANDLORD WITNESS 1:   LANDLORD:           1515 ASSOCIATES, LTD., a Florida
limited Sign   partnership             By: 1515 Associates, LLC, a Florida
limited Print Name     liability company, its General Partner         LANDLORD
WITNESS 2:   By: Genmark 1515, Inc., a Florida corporation, its       Managing
Member Sign           By:         Mark A. Gensheimer, President Print Name      
        TENANT WITNESS 1:   TENANT:        

/s/ Suzanne Wong

  OMINTO, INC., a Nevada Corporation Sign           By: /s/ Ivan Braiker



Suzanne Wong

  Printer Name: Ivan Braiker

Printer Name:

 

TENANT WITNESS 2:   Title: Chief Executive Officer       /s/ Thomas Virgin      
Sign               Thomas Virgin       Print Name      

 



 22 

 

 

EXHIBIT “A”

 

PREMISES

 

[ex10i_001.jpg] 

 



 23 

 

 

EXHIBIT “B”

 

WORK LETTER AGREEMENT

 

          THIS WORK LETTER AGREEMENT (this “Work Letter” or this “Agreement”) is
attached to and made a part of that certain Office Lease Agreement (the “Lease”)
dated the ____ day of _________________, 2015, by and between 1515 ASSOCIATES,
LTD., a Florida limited partnership (“Landlord”), and OMINTO, INC., a Nevada
corporation, (“Tenant”). The terms, definitions and other provisions of the
Lease are hereby incorporated in this Work Letter by reference as if fully set
forth herein. As an inducement to Tenant to enter into the Lease, and in
consideration of the mutual covenants and conditions hereinafter set forth,
Landlord and Tenant agree as follows:

 

1.        LEASEHOLD IMPROVEMENTS. The Leasehold Improvements shall be performed
by Landlord in accordance with the terms of this Work Letter. The full scope of
work anticipated hereunder shall be set forth on Exhibit “B-1” to the Lease, and
if deemed necessary by Landlord such work shall be specified in greater detail
in the Plans and Specifications, as defined hereinafter. The Leasehold
Improvements shall consist of the Landlord’s Work and Tenant’s Additional Work.

 

2. PLANS AND SPECIFICATIONS.

 

a)Landlord may, in Landlord’s sole discretion, require that all Leasehold
Improvements to be performed pursuant to the Lease, as set forth on Exhibit
“B-1” to the Lease, be specified in a set of plans and specifications (“Plans
and Specifications”) in detail sufficient to comprehensively define the
construction work (“Work”) to be performed hereunder and to satisfy applicable
permitting regulations which may be imposed by any governmental authority or
required pursuant to applicable building codes. The Plans and Specifications
shall be prepared by an architect designated by Landlord (“Landlord’s
Architect”). Tenant agrees to meet with Landlord’s Architect so as to assure
that the Plans and Specifications are submitted to Landlord following approval
by Tenant within ten (10) days following the Effective Date of the Lease (or, in
the case of a modification to the original Plans and Specifications, within ten
(10) days following the date upon which the need or request for such
modification is initiated) for Landlord’s final review and approval, which
approval may be granted, withheld, or given conditionally subject to
modification(s) as determined necessary or desirable by Landlord in Landlord’s
reasonable discretion within ten (10) days thereafter. If the Plans and
Specifications are not approved by Landlord, Tenant shall have a period of ten
(10) days in which to work with Landlord’s Architect to make any modifications
to the Plans and Specifications required by Landlord and thereafter to resubmit
same to Landlord in final form. If Tenant fails to resubmit the Plans and
Specifications in such form as Landlord shall require within such ten (10) day
period, Landlord may, at Tenant’s sole expense, have prepared Plans and
Specifications in accordance with Landlord’s requirements, and the construction
of the Leasehold Improvements shall proceed as if the final Plans and
Specifications had been resubmitted by Tenant and approved by Landlord.

 

b)Following acceptance by Landlord in final form, the Plans and Specifications
may be changed only with Landlord’s approval, and Tenant shall be liable for any
additional costs incurred by Landlord as a result of any such change. An
original set of the Plans and Specifications and any modifications thereto, when
accepted by Landlord, shall be initialed on each page by Landlord and Tenant and
retained in Landlord’s file as the conclusive evidence of the final form of the
Plans and Specifications.

 

c)Notwithstanding anything to the contrary contained herein, Landlord shall have
the sole right to determine architectural design and the structural, mechanical
and other standard details and specifications of the work to be performed
pursuant to this Work Letter, including, without limitation, the type of
materials and the manufacturer and supplier thereof.

 

3.         LANDLORD’ S WORK. Landlord shall complete, at no expense to Tenant,
“Landlord’s Work” as set forth on Exhibit “B -1” (and further specified in the
Plans and Specifications, if applicable).

 

4. TENANT’ S ADDITIONAL WORK.

 

a)Any additional improvements specified in Exhibit “B-1” as “Tenant’s Additional
Work”, and costs associated with any modifications or changes required to the
scope of work set forth in Exhibit “B-1” or the Plans and Specifications
following approval by Landlord and Tenant shall collectively and separately
constitute Tenant’s Additional Work, to be completed by Landlord at Tenant’s
sole cost and expense. All costs associated with the completion of Tenant’s
Additional Work shall be deemed “Tenant’s Costs” under the Lease, including but
not limited to actual construction costs of Tenant’s Additional Work, the cost
of preparation of Plans and Specifications for Tenant’s Additional Work, and a
construction management fee in the amount of five percent (5%) of the total
construction cost of Tenant’s Additional Work.

 

 24 

 

 

b)In the event Tenant’s Additional Work is set forth in Exhibit “B-1” Tenant
shall pay, as an item of Tenant’s Cost, the cost of the preparation or
modification, as the case may be, of the Plans and Specifications by Landlord’s
Architect relative to Tenant’s Additional Work, and Tenant shall cooperate with
Landlord’s Architect in accordance with the time frames established in Paragraph
2 of this Work Letter.

 

5.         PAYMENT OF TENANT’ S COSTS. Tenant’s Costs shall be considered
Additional Rent due and payable under the Lease and shall be due as provided
herein. Tenant’s Costs shall be payable as follows:

 

  a) Tenant shall pay to Landlord upon execution of this Lease, an amount equal
to 100% of Tenant’s Costs, as reasonably estimated by Landlord at such time.

 

b)Prior to Tenant’s occupancy of the Premises, Tenant shall pay to Landlord the
unpaid balance, if any, of Tenant’s Costs, as estimated by Landlord at such
time.

 

c)As soon as a final accounting can be prepared and submitted to Tenant, Tenant
shall pay to Landlord the entire unpaid balance of Tenant’s Costs, or Landlord
shall reimburse Tenant with any excess amounts paid, as the case may be.

 

Tenant’s Costs shall constitute Additional Rent due under the Lease and shall be
due at the time hereinabove specified. Tenant’s failure to make such payments
when due shall constitute a default under the Lease, entitling Landlord to all
of its remedies thereunder, at law and in equity.

 

6.         DELAY IN COMPLETION. Landlord shall cause the Leasehold Improvements
to be Substantially Complete in accordance with the Lease. If the rendering of
the Leasehold Improvements as Substantially Complete is delayed by Tenant for
any of the reasons set forth in the Lease or this Work Letter or as a result of:

 

a)Tenant’s failure to submit the Plans and Specifications (or any necessary
modifications or additions thereto) within the time periods specified in this
Work Letter; or

 

b)Tenant’s specifications of special materials or finishes or specific vendors,
or special installations other than those provided as Building Standard which
cannot be delivered or completed within Landlord’s construction schedule; or

 

  c) Any change in the Plans and Specifications once approved and accepted by
Landlord; or

 

  d) The performance of or the failure to perform any work or installation by
any person or firm employed by Tenant to do any work on the Premises; or

 

  e) The failure of Tenant to timely pay Tenant’s Costs in accordance with this
Work Letter Agreement; or

 

  f) Any other delay which is attributable to Tenant’s act or omission;

 

then, Landlord shall have no liability for such failure to complete the Work,
the Commencement Date shall not be postponed as a result thereof, and Tenant’s
obligations under this Lease (including, without limitation, the obligation to
pay Rent) shall nonetheless commence as of the Commencement Date determined by
Landlord’s Architect set forth in Architects Certificate of Deemed Completion
(hereinafter defined). Any material or item to be supplied by Tenant shall be
provided on site in order not to delay Landlord’s construction. In the event of
delay in Substantial Completion of the Leasehold Improvements not attributable
to Tenant, Tenant’s sole remedy shall be the deferral of the Commencement Date,
until such date as the Leasehold Improvements are Substantially Complete.

 

7.         CONTRACTOR(S) AND PERMITS. Landlord shall use contractor(s) of its
selection who shall obtain governmental permits necessary to perform the
Leasehold Improvements, with the exception of any improvements (whether or not
shown in the Plans and Specifications) which Landlord and Tenant agree in
writing shall be constructed or installed by Tenant. If the parties hereto agree
that Tenant shall undertake to construct or install some portion of the
improvements, then Tenant shall use contractors which have been approved by
Landlord, Tenant shall be responsible for obtaining all necessary permits and
approvals for such work, and Tenant shall comply with such other requirements as
may be imposed by Landlord, and Landlord shall permit Tenant’s contractors to
enter the Premises prior to the Commencement Date to perform construction or
installation. Landlord shall not be liable in any way for any injury, loss,
damage or delay which may be caused by or arise from such entry by Tenant, its
employees or contractors, and Tenant shall indemnify, defend and hold Landlord
harmless from any loss, delay, damage or expense which may be incurred in
connection with such entry.

 

 25 

 

 

8.         BUILDING STANDARD IMPROVEMENTS. For the purpose of establishing a
standard quality and quantity for materials and finishes comprising the
Leasehold Improvements, Landlord, in Landlord’s sole discretion, has established
the following “Building Standard” items (also referred to as “Building
Standards”):

 

  a) Building Standard Shell Improvements:

 

  (i) Heating, Ventilation and Air-conditioning: Installed as per Landlord’s
engineering design of the Building.

 

  (ii) Electrical: Main power and lighting distribution system per applicable
building code.

 

  (iii) Fire Protection System: Automatic sprinkler system, to the extent
required per applicable building code.

 

  b) Building Standard Allowance Items (to be provided using Building Standard
materials):

 

  (i) Interior Partitions: One layer of ½” drywall mounted on each side of
3-5/8” metal studs extending 2” above the finished ceiling height. Taped,
finished and painted (two coats) partitioning to be provided with 4” high birch
wood baseboard, 1 lineal foot per 12 square feet.

 

  (ii) Demising Partitions: Constructed as needed from floor to floor, taped,
finished and painted (two (2) coats) consisting of one layer of 5/8” fire-rated
drywall mounted on each side of 3 -5/8” metal studs, with 3 - ½” layer of
insulation.

 

  (iii) Entry Doors; Self-closing 3’0” x 8’0” solid core birch wood doors with
lock set. One door per 2,500 square feet.

 

  (iv) Interior Doors: Solid core wood doors, 3’0” x 8’0”. One (1) per 250
square feet. (v)         Flooring: Building Standard carpet through Premises.

 

  (vi) Heating, ventilation and air-conditioning: Flex duct air distribution
system with one diffuser per 150 square feet and one thermostat per every 2,500
usable square feet in the Premises or fraction thereof.

 

  (vii) Electrical Outlets: Per Code.

 

  (viii) Light Switches: Single pole, as required.

 

  (ix) Lighting: Fluorescent 2’ x 4’ lay-in fixture with three tubes and
parabolic light fixture, one (1) per 85 square feet.

 

  (x) Telephone Outlets: Wall-mounted outlet stubbed up to above suspended
ceiling height, one (1) per 150 square feet.

 

  (xi) Ceiling: Suspended, acoustical tile, reveal edge, textured surface lay in
ceiling with 24” x 24” tiles, exposed metal grid system throughout.

 

The quantity of materials included within the Allowance Items shall, when
expressed above as a quantity per square foot, be calculated on the basis of the
net usable area within the demising walls of the Premises as determined by
Landlord. Landlord may change the Building Standards from time to time without
notice. All Leasehold Improvements in the Premises shall conform with Landlord’s
Building Standards then in effect unless otherwise mutually agreed to in Exhibit
“B-1” or the Plans and Specifications. In the event improvements are required
pursuant to Exhibit “B-1” or the Plans and Specifications, and the type and
quality of such items are not specified therein, such improvements shall be
completed in accordance with the Building Standards.

 

9.         SUBSTITUTIONS AND CREDITS. With Landlord’s prior written consent,
Tenant may substitute items or materials for Building Standard items or
materials; however, no credit shall be due Tenant for any cost savings resulting
from such substitution.

 

10.      WINDOW COVERINGS. Window coverings shall not be required by Landlord.
If Tenant desires window coverings, Tenant shall request Landlord to provide, at
Tenant’s sole expense, blinds specified by Landlord as the standard window
treatment for the Building (“Standard Blinds”). No window treatment other than
the Standard Blinds shall be permitted without the prior written consent of
Landlord.

 

 26 

 

 

11.         SUBSTANTIAL COMPLETION OF LEASEHOLD IMPROVEMENTS. The Leasehold
Improvements shall for all purposes be deemed Substantially Complete
(“Substantially Complete”) and possession accepted by Tenant delivered when the
work has been constructed and/or installed pursuant to the provisions of this
Work Letter Agreement, as shall be evidenced, if applicable, by the issuance of
a Certificate of Occupancy or the equivalent for the Premises by the City of
Boca Raton, notwithstanding items on Landlord’s punch-list to be completed,
which do not substantially interfere with Tenant’s use of the Premises (and
exclusive of the installation of all tenant specific equipment including but not
limited to telephone and other communications facilities and equipment and other
finish work to be performed by or for Tenant). The taking of possession by
Tenant shall be deemed conclusively to establish that the Building, other
improvements, and the Leasehold Improvements to the Premises have been completed
in accordance with the Plans and Specifications, as defined in this Work Letter
Agreement, and are in good and satisfactory condition as of the date possession
was so taken except for such items as Landlord is permitted to complete at a
later date, which items shall be specified by Landlord to Tenant, in writing,
and exclusive of the installation of all Tenant-specific equipment, including,
but not limited to, telephone and other communications facilities and equipment.
In the event of any dispute as to when and whether the work performed or
required to be performed by Landlord has been Substantially Completed, the
Certificate of Occupancy or equivalent document issued by the local governmental
authority, if applicable, shall be conclusive evidence that the Premises are
Substantially Complete, effective on the date of delivery of a copy or
equivalent document of any such certificate to Tenant. Landlord, its employees,
agents and contractors shall be allowed to enter upon the Premises at any and
all reasonable time following the Commencement Date as is necessary to complete
any unfinished details. Notwithstanding the foregoing to the contrary, if
Landlord shall be delayed in rendering the Premises Substantially Complete as a
result of delays caused by Tenant, or Tenant’s principals, employees,
decorators, suppliers or vendors (collectively “Tenant’s Delays”) the Premises
shall be deemed to be Substantially Complete on the date certified by Landlord’s
architect (“Architect’s Certificate of Deemed Completion”) as the date that the
Landlord would have delivered the Premises as Substantially Complete in the
absence of Tenant Delays. Examples of Tenant Delays include, but shall not be
limited to: (1) Tenant’s failure to agree to plans, specifications, or cost
estimates before the date referred to in this Work Letter Agreement; or (2)
Tenant’s request for materials, finishes or installation other than Landlord’s
standard; or (3) Tenant’s changes in plans; or (4) the non-performance or
failure of completion by a party employed by Tenant.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter.

 



LANDLORD WITNESS 1:   LANDLORD:           1515 ASSOCIATES, LTD., a Florida
limited Sign   partnership             By: 1515 Associates, LLC, a Florida
limited Print Name     liability company, its General Partner         LANDLORD
WITNESS 2:   By: Genmark 1515, Inc., a Florida corporation, its       Managing
Member Sign           By:         Mark A. Gensheimer, President Print Name      
        TENANT WITNESS 1:   TENANT:        

/s/ Suzanne Wong

  OMINTO, INC., a Nevada Corporation Sign           By: /s/ Ivan Braiker



Suzanne Wong

  Printer Name: Ivan Braiker

Printer Name:

 

TENANT WITNESS 2:   Title: Chief Executive Officer       /s/ Thomas Virgin      
Sign               Thomas Virgin       Print Name      

 

 27 

 

 

EXHIBIT “B-1”

 

LEASEHOLD IMPROVEMENTS

 

[ex10i_002.jpg]

 

Not to scale, no warranty is made on the accuracy of this plan and is subject to
errors.

 

LANDLORD’S WORK

 



  ● The Premises shall be built in accordance with the plan shown on Exhibit B-1
  ● Remove existing cabinets in the entry area and install comparable upper and
lower cabinets with sink in the new breakroom, leaving space for a refrigerator.
Cabinets to be standard laminate, color to be selected by Tenant.   ● Install
glass window on the north wall in new office #4.   ● Provide and install
standard VCT flooring in the new breakroom. Color to be selected by Tenant.   ●
All existing ceiling tiles throughout to be replaced with new Dune style tile.  
● Space to be painted with Tenant’s choice of color.   ● Space to be carpeted
with building standard style carpet, color to be selected by Tenant.   ●
Relocation of any fire sprinkler heads to accommodate the new office layout.   ●
Install and relocate standard electrical outlets required to accommodate the new
walls.

 

TENANTS ADDITIONAL WORK

 

 28 

 

 

EXHIBIT “C”

 

RULES AND REGULATIONS

 

Except as otherwise set forth to the contrary in the Lease, Tenant shall comply
with the following Rules and Regulations:

 

1.         Sidewalks, halls, passages, exits, entrances, elevators, escalators
and stairways shall not be obstructed by Tenants or used by them for any purpose
other than for ingress and egress from their respective Premises. The halls,
passages, exits, entrances, elevators and stairways are not for the use of the
general public and Landlord shall in all cases retain the right to control and
prevent access thereto by all persons whose presence, in the judgment of
Landlord, shall be prejudicial to the safety, character, reputation and
interests of the Building and its Tenants, provided that nothing herein
contained shall be construed to prevent such access to persons with whom any
Tenant normally deals in the ordinary course of such Tenant’s business unless
such persons are engaged in illegal activities. No Tenant, and no employees or
invitees of any Tenant, shall go upon the roof of the building, except as
authorized by Landlord.

 

2.          No sign, placard, picture, name, advertisement or notice, visible
from the exterior of Premises shall be inscribed, painted, affixed, installed or
otherwise displayed by any Tenant either on its Premises or any part of the
Building without the prior written consent of Landlord, and Landlord shall have
the right to remove any such sign, placard, picture, name, advertisement, or
notice without notice to and at the expense of Tenant.

 

If Landlord shall have given such consent to any Tenant at any time, whether
before or after the execution of the Lease, such consent shall in no way operate
as a waiver or release of any of the provisions hereof or of such Lease, and
shall be deemed to relate only to the particular sign, placard, picture, name,
advertisement or notice so consented to by Landlord and shall not be construed
as dispensing with the necessity of obtaining the specific written consent of
Landlord with respect to any other such sign, placard, picture, name,
advertisement or notice.

 

All approved signs or lettering on doors and walls shall be printed, painted,
affixed and inscribed at the expense of the Tenant by a person approved by
Landlord.

 

3.          The bulletin board or directory of the Building will be provided
exclusively for the display of the name and location of Tenants only and
Landlord reserves the right to exclude any other names therefrom.

 

4.          No curtains, draperies, blinds, shutters, shades, screens or other
coverings, awnings, hangings or decorations shall be attached to, hung or placed
in, or used in connection with any window or door on any Premises without the
prior written consent of Landlord. In any event with the prior written consent
of Landlord, all such items shall be installed inboard of Landlord’s standard
window covering and shall in no way be visible from the exterior of the
Building. No articles shall be placed or kept in the window sills so as to be
visible from the exterior of the Building. No articles shall be placed against
partitions or doors which might appear unsightly from outside Tenant’s Premises.

 

5.           Landlord reserves the right to exclude from the Building between
the hours of 6:00 p.m. and 8:00 a.m., weekdays, and all hours on Saturdays,
Sundays, and holidays all persons who are not Tenants or their accompanied
guests in the Building. Each Tenant shall be responsible for all persons for
whom it allows to enter the Building and shall be liable to Landlord for all
acts of such persons.

 

Landlord shall in no case be liable for damages for error with regard to the
admission to or exclusion from the Building of any person.

 

During the continuance of any invasion, mob, riot, public excitement or other
circumstances rendering such action advisable in Landlord’s opinion, Landlord
reserves the right to prevent access to the Building by closing the doors, or
otherwise, for the safety of Tenants and protection of the Building and property
in the Building.

 

6.          No Tenant shall employ any person or persons other than the janitor
of Landlord for the purpose of cleaning Premises unless otherwise agreed to by
Landlord in writing. Except with the written consent of Landlord no person or
persons other than those approved by Landlord shall be permitted to enter the
building for the purpose of cleaning same. No Tenant shall cause any unnecessary
labor by reason of such Tenant’s carelessness or indifference in the
preservation of good order and cleanliness of the Premises. Landlord shall in no
way be responsible to any Tenant for any loss of property on the Premises,
however occurring, or for any damage done to the effects of any Tenant by the
janitor or any other employee or any other person.

 

7.          No Tenant shall obtain or maintain for use upon its Premises coin
operated vending machines or accept barbering or boot-blacking services in its
Premises except from persons authorized by Landlord.

 

 29 

 

 

8.          Each Tenant shall see that all doors of its Premises are closed and
securely locked and must observe strict care and caution that all water faucets
or water apparatus are entirely shut off before the Tenant or its employees
leave such Premises, and that all utilities shall likewise be carefully shut off
so as to prevent waste or damage, and for any default or carelessness the Tenant
shall make good all injuries sustained by other Tenants or occupants of the
Building of Landlord. On multiple tenancy floors, all Tenants shall keep the
door or doors to the Building corridors closed at all times except for ingress
and egress.

 

9.          As more specifically provided in the Tenant’s Lease of the Premises,
Tenant shall not waste electricity, water or air-conditioning and agrees to
cooperate fully with Landlord to assure the most effective operation of the
Building’s heating and air-conditioning, and shall refrain from attempting to
adjust any controls.

 

10.         No Tenant shall alter any lock or access device or any bolt on any
door of its Premises without the prior written consent of Landlord. If Landlord
shall give its consent, Tenant shall in each case furnish Landlord with a key
for any such lock.

 

11.         No Tenant shall make or have made additional copies of any keys or
access devices provided by Landlord. Each Tenant, upon the termination of the
tenancy, shall deliver to Landlord all the keys or access devices for the
Building, offices, rooms and toilet rooms which shall have been furnished to the
Tenant or which the Tenant shall have had made in the event of the loss of any
keys or access devices so furnished by Landlord, Tenant shall pay Landlord
therefor.

 

12.         The toilet rooms, toilets, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever, including, but not limited to coffee
grounds shall be thrown therein, and the expense of any breakage, stoppage or
damage resulting from the violation of this rule shall be borne by the Tenant,
who, or whose employees or invitees shall have caused it.

 

13.         No Tenant shall use or keep in its Premises or the Building any
kerosene, gasoline or inflammable or combustible fluid or material other than
limited quantities necessary for the operation or maintenance of office
equipment. No Tenant shall use any method of heating or air-conditioning other
than that supplied by Landlord.

 

14.         No Tenant shall use, keep or permit to be used or kept in its
Premises any foul or noxious gas or substance or permit or suffer such Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Building by reason of noise, odors and/or vibrations or
interfere in any way with other Tenants or those having business thereto, nor
shall any animals or birds be brought or kept in or about any Premises of the
Building.

 

15.         No cooking shall be done or permitted by any Tenant on its Premises
(except that use by the Tenant of Underwriters’ Laboratory approved equipment
for the preparation of coffee, tea, hot chocolate and similar beverages for
Tenants and their employees shall be permitted, provided that such equipment and
use is in accordance with applicable federal, state and city laws, codes,
ordinances, rules and regulations) nor shall Premises be used for lodging.

 

16.         Except with the prior written consent of Landlord, no Tenant shall
sell, permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on any Premises, nor shall
Tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from any
Premises for the service or accommodation of occupants of any other portion of
the Building, nor shall the Premises of any Tenant be used for the storage of
merchandise or for manufacturing of any kind, or the business of a public barber
shop, beauty parlor, nor shall the Premises of any Tenant be used for any
improper, immoral or objectionable purpose, or any business activity other than
that specifically provided for in such Tenant’s Lease.

 

17.         If Tenant requires telegraphic, telephonic, burglar alarm or similar
services, it shall first obtain, and comply with Landlord’s instructions in
their installation.

 

18.         Landlord will direct electricians as to where and how telephones,
telegraph and electrical wires are to be introduced or installed. No boring or
cutting for wires will be allowed without the prior written consent of Landlord.
The location of burglar alarms, telephones, call boxes or other office equipment
affixed to all Premises shall be subject to the written approval of Landlord.

 

19.         No Tenant shall install any radio or television antenna, loudspeaker
or any other device on the exterior walls or the roof of the Building. Tenant
shall not interfere with radio or television broadcasting or reception from or
in the Building or elsewhere.

 

20.         No Tenant shall lay linoleum, tile, carpet or any other floor
covering so that the same shall be affixed to the floor of its Premises in any
manner except as approved in writing by Landlord. The expense of repairing any
damage resulting from a violation of this rule or the removal of any floor
covering shall be borne by the Tenant by whom, or by whose contractors,
employees or invitees, the damage shall have been caused.

 



 30 

 

 

21.         No furniture, freight, equipment, materials, supplies, packages,
merchandise or other property will be received in the Building or carried up or
down the elevators except between such hours and in such elevators as shall be
designated by Landlord. Landlord shall have the right to prescribe the weight,
size and position of all safes, furniture, files, bookcases or other heavy
equipment brought into the Building. Safes or other heavy objects shall, if
considered necessary by Landlord, stand on wood strips of such thickness as
determined by Landlord to be necessary to properly distribute the weight
thereof. Landlord will not be responsible for loss or damage to any such safe,
equipment or property from any cause, and all damage done to the Building by
moving or maintaining any such safe, equipment or other property shall be
repaired at the expense of Tenant.

 

Business machines and mechanical equipment belonging to Tenant which cause noise
or vibration that may be transmitted to the structure of the Building or to any
space therein to such a degree as to be objectionable to Landlord or to any
tenant in the Building shall be placed and maintained by Tenant, at Tenant’s
expense, on vibration eliminators or other devices sufficient to eliminate noise
or vibration. The persons employed to move such equipment in or out of the
Building must be acceptable by Landlord.

 

22.         No Tenant shall place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by law. No Tenant shall mark, or drive nails, screws or drill
into, the partitions, woodwork or plaster or in any way deface such Premises or
any part thereof.

 

23.         There shall not be used in any space, or in the public areas of the
Building, either by Tenant or others, any hand trucks except those equipped with
rubber tires and side guards or such other material- handling equipment as
Landlord may approve. No other vehicles of any kind shall be brought by any
Tenant into or kept in or about the Premises.

 

24.         Each Tenant shall store all its trash and garbage within the
interior of its Premises. No material shall be placed in the trash boxes or
receptacles if such material is of such nature that it may not be disposed of in
the ordinary and customary manner of removing and disposing of trash and garbage
in this area without violation of any law or ordinance governing such disposal.
All trash, garbage and refuse disposal shall be made only through entryways and
elevators provided for such purposes and at such times as Landlord may
designate.

 

25.         Canvassing, soliciting, distributing of handbills or any other
written material and peddling in the Building are prohibited and each Tenant
shall cooperate to prevent the same. No Tenant shall make room-to-room
solicitation of business from other tenants in the Building.

 

26.         Landlord reserves the right to exclude or expel from the Building
any person who, in Landlord’s judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the rules and regulations of
the Building.

 

27.         Without the prior written consent of Landlord, Tenant shall not use
the name of the Building in connection with or in promoting or advertising the
business of Tenant except as Tenant’s address.

 

28.         Tenant shall comply with all energy conservation, safety, fire
protection and evacuation procedures and regulations established by Landlord or
any governmental agency.

 

29.         Tenant assumes any and all responsibility for protecting its
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed.

 

30.         The requirements of Tenants will be attended to only upon
application at the office of the Building by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless upon special instructions from Landlord, and no employees will
admit any person (Tenant or otherwise) to any office without specific
instructions from Landlord.

 

31.         All wallpaper or vinyl fabric materials which Tenant may install on
painted walls shall be applied with a strippable adhesive. The use of
nonstrippable adhesives will cause damage to the walls when materials are
removed, and repairs made necessary thereby shall be made by Landlord at
Tenant’s expense.

 

32.         Tenant shall provide and maintain hard surface protective mats under
all desk chairs which are equipped with casters to avoid excessive wear and tear
to carpeting. If Tenant fails to provide such mats, the cost of carpet repair or
replacement made necessary by such wear and tear shall be charged to and paid
for by Tenant.

 



 31 

 

 

33.         Tenant will refer all contractors, contractor’s representatives and
installation technicians, rendering any service to Tenant, to Landlord for
Landlord’s supervision, approval, and control before performance of any
contractual service. This provision shall apply to all work performed in the
Building, including installations of telephones, telegraph equipment, electrical
devices and attachments and installations of any nature affecting floors, walls,
woodwork, trim, windows, ceilings, equipment or any other physical portion of
the Building.

 

34.         Tenant shall give prompt notice to Landlord of any accidents to or
defects in plumbing, electrical fixtures, or heating apparatus so that such
accidents or defects may be attended to properly.

 

35.         Tenant shall be responsible for the observance of all of the
foregoing Rules and Regulations by

Tenant’s employees, agents, clients, customers, invitees and guests.

 

36.         No Tenant occupying offices abutting interior atriums within
Premises shall place materials of any sort within three (3) feet of glass walls
without prior written consent of Landlord. Landlord reserves the right to
require the rearrangement, at Tenant’s expense, of any furnishings which are
inconsistent with the design standards of the Landlord, which are in view from
the Building public areas.

 

37.         These Rules and Regulations are in addition to, and shall not be
construed to in any way modify, alter or amend, in whole or in part, the terms,
covenants, agreements and conditions of any Lease of Premises in the Building.

 

38.         Landlord may waive any one or more of these Rules and Regulations
for the benefit of any particular Tenant or Tenants, but no such waiver by
Landlord shall be construed as a waiver of such Rules and Regulations in favor
of any other Tenant or Tenants, nor prevent Landlord from thereafter enforcing
any such Rules and Regulations against any or all Tenants of the Building.

 

39.         Landlord reserves the right to make such other and reasonable rules
and regulations as in its judgment may from time to time be needed for safety
and security, for care and cleanliness of the Building and for the preservation
of good order therein. Tenant agrees to abide by all such Rules and Regulations
hereinabove stated and any additional rules and regulations which are adopted.

 

 

32



 

 